CREDIT AGREEMENT

 

DATED AS OF DECEMBER 15, 2011

 

ARHC MNPERIL001, LLC

 

and

 

REGIONS BANK 

 

 

 

 

Table of Contents

      Page Article I     1 1. DEFINITIONS 1   1.1 Defined Terms 1   1.2
Accounting Terms 15   1.3 UCC Terms 15   1.4 Construction of Terms 15   1.5
Computation of Time Periods 16   1.6 Reference to Borrower Parties and Bank
Parties 16   1.7 Bank Swap Documents 16   1.8 Bank as Agent for Other Bank
Parties 16 Article II     16 2. THE LOAN 16   2.1 General Terms 16   2.2 The
Note 16   2.3 Interest Rate 16   2.4 Payments of Principal and Interest 16   2.5
Use of Proceeds of the Loan 17 Article III     17 3. PAYMENTS, ADDITIONAL COSTS,
ETC. 17   3.1 Default Rate 17   3.2 Payments Under Bank Swap Documents 17   3.3
Late Payments 17   3.4 Payment to Bank 17   3.5 Prepayment 18   3.6 No Setoff or
Deduction 18   3.7 Payment on Non-Business Day Payment Computations 18   3.8
Additional Costs 18   3.9 Illegality and Impossibility 19   3.10 360-Day Year 19
  3.11 Indemnification 20   3.12 No Requirement to Actually Obtain Funds 20  
3.13 Usury Limitation 20 Article IV     20 4. CONDITIONS PRECEDENT. 20   4.1
Documents Required at Closing 20   4.2 Certain Events 23   4.3 Election to Make
Advances Prior to Satisfaction of Conditions Precedent 23 Article V     24 5.
COLLATERAL SECURITY 24   5.1 Grant of Lien 24   5.2 Maintenance of Lien. 24

 

 

 

 

Article VI   24 6. REPRESENTATIONS AND WARRANTIES 24   6.1 Existence 25   6.2
Authority 25   6.3 Consents or Approvals 25   6.4 Violations or Actions Pending
25   6.5 Tax Returns 25   6.6 Financial Statements 25   6.7 Title 26   6.8
Solvency 26   6.9 Priority of Liens 26   6.10 Accuracy of Documents 26   6.11
Environmental and Healthcare Laws 26   6.12 Restrictions and Covenants Affecting
the Mortgaged Property 26   6.13 Condemnation 27   6.14 Compliance with Laws 27
  6.15 Assigned Documents. 27   6.16 Continuing Effectiveness 27   6.17
Anti-Terrorism Laws 27 Article VII     28 7. THE BORROWER'S COVENANTS 28   7.1
Affirmative Covenants 28   7.2 Negative Covenants 31   7.3 Insurance and
Condemnation Covenants 33   7.4 Assigned Document Covenants. 36   7.5 Escrow
Deposits 37   7.6 General Covenants and Agreements Pertaining to the Collateral
37   7.7 Visitation 37   7.8 Filing Fees and Taxes 37   7.9 Underlying Documents
38   7.10 Further Assurances 38 Article VIII     38 8. DEFAULT 38   8.1 Events
of Default 38   8.2 No Advances After Default 40   8.3 Acceleration 40   8.4
General Remedies 40   8.5 Bank's Additional Rights and Remedies 40   8.6 Right
of Set-Off 42   8.7 Application of Proceeds 42 Article IX     42 9.
MISCELLANEOUS. 42   9.1 Termination of Bank's Lien 42   9.2 Construction 43  
9.3 Indemnity 43   9.4 Bank's Consent or Approval 43   9.5 Enforcement and
Waiver by Bank 43

 

 

 

 

  9.6 No Representation. Assumption, or Duty 44   9.7 Expenses of Bank 44   9.8
Attorneys' Fees 44   9.9 Exclusiveness 44   9.10 Notices 44   9.11 Waiver and
Release by Borrower 45   9.12 Limitation on Waiver of Notice, Etc 46   9.13
Participation 46   9.14 Governing Law 46   9.15 SUBMISSION TO JURISDICTION;
WAIVERS 46   9.16 Binding Effect, Assignment 47   9.17 Entire Agreement,
Amendments 47   9.18 Severability 48   9.19 Headings 48   9.20 Counterparts 48  
9.21 Seal 48

 

iii

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of December 15, 2011, between ARHC MNPERIL001,
LLC, a Delaware limited liability company (the "Borrower"), and REGIONS BANK, an
Alabama banking corporation (the "Bank").

 

WHEREAS, Borrower has requested that Bank extend certain credit to Borrower, and
Bank has agreed to extend to Borrower a term loan in the principal amount of up
to S13,544,000.00, on the terms and conditions herein contained.

 

NOW, THEREFORE, in consideration of the promises herein contained, and each
intending to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS.

 

1.1              Defined Terms. As used herein, the following terms shall have
the meanings set forth below (such meanings to be equally applicable to the
singular and plural fowls thereof):

 

"Adjusted LIBOR. Rate" means, with respect to each Interest Period, a rate equal
to the sum of (A) the LIBOR Rate, plus (B) 2.6%.

 

"Advance" means each loan of money or credit made or extended to or for the
benefit of Borrower by Bank pursuant to this Agreement.

 

"Affiliate" means, as to any Person, each other Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
under common control with, such Person.

 

"Agreement" means this Credit Agreement, together with all modifications and
amendments hereafter made.

 

"ALTA" means the American Land Title Association.

 

"Anti-Terrorism Laws" means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA Patriot Act.

 

"Assigned Documents" means (i) the Assigned Leases; (ii) any and all agreements
entered into by or for the benefit of Borrower with any property manager,
broker, or other Person with respect to the development, management, leasing,
operation, or use of the Mortgaged Property (including, but not limited to, the
Management Agreement); (iii) any and all Governmental Approvals with respect to
the Mortgaged Property; (iv) any and all operating, service, supply, and
maintenance contracts with respect to the Mortgaged Property; and (v) any and
all rights of Borrower under any of the foregoing, including, without
limitation, any rights to receive any payments or other monies under any of the
foregoing. 

 

1

 

 

"Assigned Leases" means the Master Leases and all other leases presently
existing or hereafter made, whether written or verbal, or any letting of, or
agreement for the use or occupancy of, any part of the Mortgaged Property, and
each modification, extension, renewal and guarantee thereof.

 

"Assignment of Management Agreement" means that certain Assignment and
Subordination of Management Agreement of even date herewith among Borrower,
Dasco Realty Illinois LLC and Bank, as amended from time to time.

 

"Assignment of Rents and Leases" means that certain Assignment of Rents and
Leases of even date herewith, executed and delivered by Borrower in favor of
Bank, as amended from time to time.

 

"Attorneys' Fees" means attorneys' fees actually incurred and commercially
reasonable given the scope and sophistication of the legal matter for which such
fees are incurred.

 

"Bankruptcy Law" means Title 11, U.S. Code, or any similar Laws of any
Jurisdiction for the relief of debtors, and "Bankruptcy" means the commencement
of any case or other action for relief under Bankruptcy Law.

 

"Bank" means Regions Bank, an Alabama banking corporation.

 

"Bank Parties" means Bank and any Affiliate of Bank that is now or hereafter
becomes a party to this Agreement, any other Loan Document or any Bank Swap
Document.

 

"Bank's Lien" means the Lien granted to Bank by any Borrower Party pursuant to
this Agreement and the other Security Documents.

 

"Bank Swap Documents" means the Swap Agreement and any other Swap Documents
entered into between any Borrower Party and any Bank Party.

 

"Bank Swap Obligations" means the obligations (including obligations of
performance) and liabilities of any Borrower Party to any Bank Party of every
kind and description whatsoever, direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter incurred, contracted or arising, or
acquired by Bank Party from any source, joint or several, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced or whether they are evidenced by any agreement or
instrument, and whether incurred as counterparty, maker, endorser, surety,
guarantor, general partner, drawer, tort-feasor, indemnitor, account party with
respect to a letter of credit or otherwise, and arising out of, incurred
pursuant to and/or in connection with any Bank Swap Document, and any and all
extensions and renewals of any of the same.

 

"Borrower" means ARHC MNPERIL001, LLC, a Delaware limited liability company.

 

"Borrower Parties" means Borrower, Carveout Guarantor, and any other Person that
hereafter becomes a party to this Agreement, any other Loan Document or any Bank
Swap Document, and which Person is responsible in whole or in part for any of
the Obligations. 

 

2

 

 

"Borrower's Interest" means all the right, title and interest of Borrower of
whatever kind, nature and description, whether now existing or hereafter
arising.

 

"Borrower's Representatives" means the manager, president and chief financial
officer of Borrower, and any other person designated by Borrower as Borrower's
Representatives under this Agreement.

 

"Business Day" means any day of the year, other than Saturday or Sunday, on
which banks in Birmingham, Alabama are not required or authorized to close.

 

"Carveout Guarantor" means American Realty Capital Healthcare Trust Operating
Partnership, L.P., a Delaware limited partnership.

 

"Carveout Guaranty" means that certain Carveout Guaranty of even date herewith,
executed and delivered by Carveout Guarantor in favor of Bank, together with all
modifications and amendments hereafter made.

 

"Change in Control" means a change in the Equity Interests and/or the Voting
Power of (A) Borrower, so that, after the change, Carveout Guarantor owns less
than fifty-one percent (51%) of the outstanding Equity Interests and Voting
Power of Borrower; and (B) Carveout Guarantor, so that, after the change, the
Equity Owners of Carveout Guarantor as of the date of this Agreement own
collectively less than fifty-one percent (51%) of the outstanding Equity
Interests and Voting Power of Carveout Guarantor.

 

"Closing" means the time and place of actual execution and delivery of this
Agreement, the Note, and except as waived by Bank, the other documents,
instruments, and things required by Section 4.1 hereof.

 

"Closing Certificate" means a certificate of even date herewith in form and
substance acceptable to Bank and signed by each Borrower Party.

 

"Collateral" means all of the assets of Borrower of every kind, nature and
description, wherever located, whether now owned or hereafter acquired,
including, but not limited to, the following (but specifically excluding
Borrower's Interest in any Bank Swap Documents):

 

(A)         The Mortgaged Property;

 

(B)         The Assigned Leases and the other Assigned Documents;

 

(C)         The Rents;

 

(D)         All amounts that may be owing from time to time by Bank to Borrower
in any capacity, including, without limitation, any balance or share belonging
to Borrower, of any Deposit Accounts or other account with Bank;

 

3

 

 

(E)         All of Borrower's assets which are or may be subject to Article 9 of
the Uniform Commercial Code, together with all replacements therefor, additions
and accessions thereto, and proceeds (including, but without limitation,
insurance proceeds) and products thereof, including, without limitation, the
following:

 

(1)         Accounts;

 

(2)         Chattel Paper;

 

(3)         Commercial Tort Claims;

 

(4)         Deposit Accounts;

 

(5)         Documents;

 

(6)         Equipment;

 

(7)         General Intangibles;

 

(8)         Instruments;

 

(9)         Intellectual Property Rights;

 

(10)        Inventory;

 

(I I)        Investment Property;

 

(12)        Letter-of-Credit Rights;

 

(13)        Payment Intangibles;

 

(14)        Supporting Obligations;

 

(15)        Rights as seller of Goods and rights to returned or repossessed
Goods;

 

(16)        All existing and future leases and use agreements of personal
property entered into by Borrower as lessor with other Persons as lessees,
including without limitation the right to receive and collect all rentals and
other monies, including security deposits, at any time payable under such leases
and agreements;

 

(17)        Any existing and future leases and use agreements of personal
property entered into by Borrower as lessee with other Persons as lessors,
including without limitation the leasehold interest of Borrower in such
property, and all options to purchase such property or to extend any such lease
or agreement;

 

(18)        Fixtures;

 

(19)        All moneys of Borrower and all bank accounts, deposit accounts, lock
boxes and other accounts in which such moneys may at any time be on deposit or
held and all investments or securities in which such moneys may at any time be
invested and all certificates, instruments and documents from time to time
representing or evidencing any of the same;

 

4

 



 

(20) All claims of Borrower in any pending litigation and/or claims for any
insurance proceeds;

 

(F)         All Records; and

 

(G)         All interest, dividends, Proceeds, products, rents, royalties,
issues and profits of any of the property described above, including, without
limitation, all monies due and to become due with respect to such property,
together with all rights to receive the same, and all notes, certificates of
deposit, checks and other instruments and property from time to time delivered
to or otherwise possessed by Bank for or on behalf of Borrower in substitution
for or in addition to any of said property.

 

"Construction Laws" means all Laws of any Jurisdiction relating to any
construction with respect to the Mortgaged Property and the rules and
regulations adopted and publications promulgated pursuant thereto.

 

"Current Owner" means Peoria MOB Owners LLC, a Delaware limited liability
company.

 

"Debt Service" means an assumed debt service (interest only) computed and based
on the principal indebtedness owing on the Loan at the applicable time of
computation, and an imputed interest rate equal to either (i) so long as the
Swap Agreement is in effect, the interest rate under the Swap Agreement, or (ii)
otherwise, the actual interest rate on the Loan at the applicable time

 

"Debt Service Coverage" means the ratio of Net Operating Income to Debt Service.

 

"Debt Service Coverage Requirement" means the requirement that at all times
during the term of this Agreement, Debt Service Coverage shall be not less than
1.4 to 1.0.

 

"Default" means the occurrence of an event described in Section 8.1 hereof
regardless of whether there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default.

 

"Default Costs" means all Indemnified Losses incurred by Bank by reason of a
Default.

 

"Default Rate" means a variable per annum rate of interest equal to the lesser
of (1) five percent (5%) in excess of the interest rate otherwise payable
hereunder, or (2) the maximum rate allowed by applicable Laws.

 

"Disability Laws" means all Laws of any Jurisdiction relating to access and
facilities for disabled individuals, including without limitation the Americans
With Disabilities Act of 1990 ("ADA"), as amended (42 U.S.C. Sections 12101, et
seq.), and the rules and regulations adopted and publications promulgated
pursuant thereto. 

 

5

 

 

"Environmental Laws" means all Laws of any Jurisdiction relating to the
governance or protection of the environment, including without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980
("CERCLA"), as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), the
Resource Conservation and Recovery Act ("RCRA"), as amended (42 U.S.C. Sections
6901, et seq.), the Clean Water Act, as amended {42 U.S.C. Sections 7401, et
seq.), the Toxic Substances Control Act, as amended (15 U.S.C. Sections 2601, et
seq.), and the rules and regulations adopted and publications promulgated
pursuant thereto.

 

"Environmental Liability Release Date" means the time of the first to occur of
the following: (a) the time at which Bank, or any of its successors or assigns,
takes actual possession of the Mortgaged Property following the foreclosure of
the Mortgage, (b) the time at which Bank takes actual possession of the
Mortgaged Property following the acceptance by Bank of a deed to the Mortgaged
Property in lieu of foreclosure of the Mortgage, (c) the time at which all of
the Obligations are paid and satisfied in full and the Mortgage is terminated as
provided therein or herein, and (d) the time at which Borrower transfers its
interest in the Mortgaged Property to another Person pursuant to a transfer
permitted hereunder, provided that concurrently with such transfer Bank receives
from such Person an agreement to indemnify Bank against environmental
liabilities in substantially identical terms to the terms provided in this
Agreement.

 

"Equity Interests" means any and all ownership or other equity interests in an
applicable Person, including any interest represented by any capital stock,
membership interests, partnership interests, or similar interests, but
specifically excluding any interests of any Person solely as a creditor of the
applicable Person.

 

"Equity Owner" means any Person owning an Equity Interest.

 

"Event of Default" means the occurrence of an event described in Section 8.1
hereof provided that there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default under Section 8.1.

 

"Financial Reporting Agreements" means any financial reporting agreements
executed and delivered by tenants of the Mortgaged Property or by lease
guarantors, together with all modifications and amendments to any of the
foregoing.

 

"Financing Statements" means the UCC-1 financing statements (including any
amendments and continuations) and UCC-3 financing statements required under this
Agreement.

 

"Fiscal Year" means a twelve-month period of time commencing on the first day of
January.

 

"Generally Accepted Accounting Principles" means generally accepted principles
of accounting in effect from time to time in the United States applied in a
manner consistent with those used in preparing such financial statements as have
theretofore been furnished to Bank by the applicable Person.

 

"Governing Body" means the board of directors of a Person (or any Person or
group of Persons exercising similar authority). 

 

6

 

 

"Governmental Approvals" means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.

 

"Governmental Authority" means any nation or government and any political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions pertaining thereto, which has or asserts
jurisdiction over Bank, any Borrower Party, or any property of any of them.

 

"Ground Lease" means that certain Ground Lease dated as of July 7, 2008 between
Ground Lessor, as ground lessor, and Current Owner, as ground lessee, together
with any and all modifications or amendments at any time made thereto, which
Ground Lease shall be assigned by the Current Owner to Borrower at or prior to
the Closing pursuant to documentation acceptable to Bank.

 

"Ground Lessor" means Methodist Services, Inc., an Illinois not-for-profit
corporation.

 

"Ground Lessor's Consent" means that certain Consent and Agreement of Ground
Lessor, Ground Lessee and Leasehold Mortgagee of even date herewith, among
Borrower, Ground Lessor and Bank, together with all modifications and amendments
at any time made thereto.

 

"Hazardous Materials" and "Hazardous Substances" means "hazardous materials" and
"hazardous substances" as defined under any applicable Environmental Law.

 

"Healthcare Laws" means all Laws of any Jurisdiction relating to the governance
or provision of healthcare services or the operation of healthcare facilities,
and any rules and regulations adopted and publications promulgated pursuant
thereto, including, without limitation, any Laws, rules and regulations relating
to obtaining or maintaining certificates of need, licenses, permits,
authorizations and certificates for the Mortgaged Property, and the unauthorized
practice of medicine.

 

"Improvements" means the "Improvements" as defined in the Mortgage.

 

"Indebtedness" means, as to any Person, all items of indebtedness, obligation or
liability, whether matured or unmatured, liquidated or unliquidated, direct or
contingent, joint or several, including, but without limitation or duplication:

 

(A)         All obligations of such Person for borrowed money;

 

(B)         All indebtedness guaranteed, directly or indirectly, in any manner,
or endorsed (other than for collection or deposit in the ordinary course of
business) or discounted with recourse;

 

(C)         All indebtedness in effect guaranteed, directly or indirectly,
through agreements, contingent or otherwise:

 

(1)         To purchase such indebtedness; or 

 

7

 

 

(2)         To purchase, sell or lease (as lessee or lessor) property, products,
materials or supplies or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such indebtedness or to assure the
owner of the indebtedness against loss; or

 

(3)         To supply funds to or in any other manner invest in the debtor;

 

(D)         All indebtedness secured by (or which the holder of such
indebtedness has a right, contingent or otherwise, to be secured by) any
mortgage, deed of trust, pledge, lien, security interest or other charge or
encumbrance upon property owned or acquired subject thereto, whether or not the
liabilities secured thereby have been assumed; and

 

(E)         All indebtedness incurred as the lessee of goods or services under
leases that, in accordance with Generally Accepted Accounting Principles, should
not be reflected on the lessee's balance sheet.

 

"Indemnified Losses" means all damages, dues, penalties, fines, costs (including
costs of collection and court fees), amounts paid in settlement, taxes, losses,
expenses, and fees (including Attorneys' Fees and expenses) actually incurred by
Bank as a result of a Default.

 

"Interest Period" means each period commencing on the last day of the
immediately preceding Interest Period and ending on the first Payment Due Date
thereafter; provided (i) the first Interest Period shall commence on the date of
closing and end on the first Payment Due Date thereafter, (ii) any Interest
Period that ends in a month for which there is no day which numerically
corresponds to the last day of the immediately preceding Interest Period shall
end on the last day of the month, and (iii) any Interest Period that would
otherwise extend beyond the Maturity Date shall end on the Maturity Date.

 

"Jurisdiction" means each and every nation or government or any political
subdivision thereof.

 

"Land" means the "Land" as defined in the Mortgage.

 

"Laws" means each and all laws, treaties, ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any Governmental
Authority, or any court or similar entity established by any thereof, and any
requirement of Licenses and Permits, whether now in effect or hereafter enacted,
including, without limitation, Construction Laws, Disability Laws, Environmental
Laws and Healthcare Laws.

 

"LIBOR Business Day" means a day on which the office of Bank at which payments
under this Agreement or the Note are to be made is open for business and on
which dealings in U.S. dollar deposits are carried out in the London interbank
market.

 

"LIBOR Rate" means, for the applicable Interest Period, a per annum interest
rate determined pursuant to the following formula:

 

LIBOR Rate = London Interbank Offered Rate   1 - Reserve Requirement

 

8

 

 

"Licenses and Permits" means all building permits, certificates of occupancy,
and other permits, licenses, approvals, and authorizations of any Governmental
Authority necessary to own, use, occupy, operate, or maintain the Mortgaged
Property or any part thereof.

 

"Lien" means any mortgage, pledge, encumbrance, charge, security interest,
assignment or other preferential arrangement of any nature whatsoever, including
any conditional sale agreement or other title retention agreement.

 

"Loan" means the loan which Bank has agreed to advance to Borrower in accordance
with the terms of Article II of this Agreement.

 

"Loan Amount" means up to Thirteen Million Five Hundred Forty-Four Thousand and
No/100 Dollars ($13,544,000.00), but not more than 55% of the appraised value of
the Mortgaged Property nor more than 55% of the purchase price of the Mortgaged
Property.

 

"Loan Documents" means this Agreement, the Note, the Security Documents, the
Carveout Guaranty, the Financial Reporting Agreements, the Closing Certificates,
the Ground Lessor's Consent, and any and all other documents or instruments of
any kind heretofore, contemporaneously herewith or hereafter executed or
delivered in connection with, or evidencing, securing, guaranteeing or relating
to, the Loan, whether heretofore, simultaneously herewith, or hereafter
delivered, together with any and all extensions, revisions, modifications or
amendments at any time made to any of the foregoing (but specifically excluding
any Bank Swap Documents).

 

"Loan Fee" means a fee in the amount of one-half of one percent (0.5%) of the
Loan Amount (viz., a fee of $67,720.00), payable by Borrower to Bank at or prior
to the Closing.

 

"London Interbank Offered Rate" means, with respect to any Interest Period, that
rate for deposits in U.S. dollars for a period comparable to the term of such
Interest Period which appears on Reuters Screen LIBOR01 Page (or such other page
that may replace that page on that service or on such other comparable financial
information reporting serviced used by Bank, in its discretion, at the time such
rate is determined) as of 11:00 a.m., London, England time on the day that is
two LIBOR Business Days preceding the first day of such Interest Period (or if
not so reported, then as determined by Bank from another recognized source or
from one or more interbank quotations, in Bank's discretion).

 

"Management Agreement" means that certain Exclusive Management Agreement dated
December 15, 2011 between Borrower, as Owner, and DASCO Realty Illinois, LLC, as
Agent, together with any and all modifications or amendments at any time made
thereto.

 

"Master Leases" (i) that certain Lease Agreement dated July 7, 2008 between the
Current Owner, as landlord, and the Master Tenant, as tenant, with respect to
the first floor of the Project, and (ii) that certain Medical Office Building
Lease dated July 7, 2008 between the Current Owner, as landlord, and the Master
Tenant, as tenant, with respect to the second and third floors of the Project,
together with any and all modifications or amendments at any time made to any of
the foregoing, which leases shall be assigned by the Current Owner to Borrower
at or prior to the Closing pursuant to documentation acceptable to Bank. 

 

9

 

 

"Master Lease Guarantor" means Methodist Health Services Corporation, an
Illinois not-for-profit corporation.

 

"Master Lease Guaranties" means (i) that certain Guaranty dated July 7, 2008,
executed and delivered by Master Lease Guarantor in favor of the Current Owner
with respect to the first floor of the Project, and (ii) that certain Guaranty
dated July 7, 2008, executed and delivered by Master Lease Guarantor in favor of
the Current Owner with respect to the second and third floors of the Project,
both of which Guaranties shall be assigned by the Current Owner to Borrower at
or prior to the Closing pursuant to documentation acceptable to Bank.

 

"Master Tenant" means Methodist Services, Inc., an Illinois not-for-profit
corporation.

 

"Material Adverse Change" means the occurrence of an event giving rise to a
Material Adverse Effect.

 

"Material Adverse Effect" means, as determined by Bank in Bank's commercially
reasonable discretion, a material adverse effect on (a) the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Borrower Party after the date of this Agreement; (b) the rights and remedies
of Bank under any Loan Document; (c) the ability of any Borrower Party to
perform its Obligations under any Loan Document to which it is or is to be a
party; or (d) the priority of Bank's Lien.

 

"Maturity Date" means December 15, 2016 (viz., the date five years from the date
of this Agreement).

 

"Mortgage" means that certain Leasehold Mortgage and Security Agreement of even
date herewith, executed and delivered by Borrower in favor of Bank, together
with all modifications and amendments at any time made thereto.

 

"Mortgaged Property" means the "Mortgaged Property" as defined in the Mortgage.

 

"Net Operating Income" means, as of an applicable date, as determined by Bank
(i) gross revenues received by Borrower (including tenant reimbursements for
operating expenses and additional rent) for a trailing twelve-month period
arising from the Master Leases, less (ii) expenses incurred with respect to the
Project during such twelve-month period, plus expense allocations for taxes and
insurance, and reserves for replacement, all as customarily determined by Bank.

 

"Note" means that certain Promissory Note of even date herewith in the principal
amount of $13,544,000.00, executed and delivered by Borrower in favor of Bank,
and includes any amendment to or modification of such note and any promissory
note given in extension of or renewal of or in substitution for, such note.

 

"Obligations" means the obligations (including obligations of performance) and
liabilities of any Borrower Party to any Bank Party of every kind and
description whatsoever, direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter incurred, contracted or arising, or
acquired by any Bank Party from any source, joint or several, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced or whether they are evidenced by any agreement or
instrument, and whether incurred as maker, endorser, surety, guarantor, general
partner, drawer, tort-feasor, indemnitor, account party with respect to a letter
of credit or otherwise, including, without limitation, obligations incurred
pursuant to and/or in connection with any Loan Document or Bank Swap Document,
and any and all extensions and renewals of any of the same, including, but not
limited to, the obligation:

 

10

 

 

(A)         To pay the principal of and interest on the Note in accordance with
the respective terms thereof and/or hereof, including any and all extensions,
modifications, and renewals thereof and substitutions therefor;

 

(B)         To repay to Bank all amounts advanced by Bank hereunder, under any
of the Loan Documents or otherwise on behalf of Borrower, including, but without
limitation, future advances and advances for principal or interest payments to
prior secured parties, mortgagees, or lienors, or for taxes, levies, insurance,
rent, or repairs to or maintenance or storage of, any of the Collateral;

 

(C)         To pay, repay or reimburse to Bank Party the Bank Swap Obligations;
and

 

(D)         To reimburse Bank, on demand, for all of Bank's expenses and costs,
including Attorneys' Fees and expenses, in connection with the preparation,
administration, amendment, modification, or enforcement of this Agreement and
the other Loan Documents, including, without limitation, any proceeding brought
or threatened to enforce payment of any of the obligations referred to in the
foregoing paragraphs (A), (B) and (C).

 

"Ordinary Course of Business" means an action taken by a Person only if:

 

(A)         Such action is consistent with the past practices of such Person and
is taken in the ordinary course of the normal day-to-day operations of such
Person;

 

(B)         Such action is not required to be authorized by the Governing Body
of such Person;

 

(C)         Such action is similar in nature and magnitude to actions
customarily taken, without any authorization by any Governing Body, in the
ordinary course of the normal day-to-day operations of other Persons that are of
the same relative size and in the same line of business as such Person.

 

"Organizational Documents" means (i) the articles of incorporation and the
bylaws of a corporation, (ii) the partnership agreement and any statement of
partnership of a general partnership, (iii) the limited partnership agreement
and the certificate of limited partnership of a limited partnership, (iv) the
articles of organization and the operating agreement of a limited liability
company, (v) any charter or similar document adopted or filed in connection with
the creation, formation, or organization of a Person, and (vi) any amendment to
any of the foregoing.

 

11

 

 

"Participant" means any bank, financial institution, Affiliate of Bank, or other
entity which enters into a participation agreement with Bank and/or to whom Bank
assigns all or a portion of its rights and obligations under this Agreement.

 

"Payment Due Date" means the fifteenth (15th) day of each calendar month during
the term of this Agreement.

 

"Permitted Leases and Other Transfers of Collateral" means (i) the Master Leases
and other leases and transfers of Collateral approved by Bank in its reasonable
discretion; and (ii) easements or similar conveyances reasonably necessary to
permit operation of the Mortgaged Property as contemplated by this Agreement,
including easements to public utilities, Governmental Authorities, or
right-of-way conveyances.

 

"Permitted Liens" means:

 

(A)         Bank's Lien;

 

(B)         Liens as set forth in the Title Insurance Policy;

 

(C)         The following Liens, if the granting of such Lien or the attachment
of such Lien to the Collateral (i) does not otherwise constitute a Default under
the terms of this Agreement, and (ii) does not give rise to a Material Adverse
Change:

 

(1)         If the validity or amount thereof is being contested in good faith
by appropriate and lawful proceedings, so long as levy and execution thereon
have been stayed and continue to be stayed, (a) Liens for taxes, assessments or
charges due and payable and subject to interest or penalty, (b) Liens upon, and
defects of title to, real or personal property, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits; (c) Liens of mechanics, materialmen, warehousemen,
carriers, or other like Liens; and (d) adverse judgments on appeal;

 

(2)         Pledges or deposits made in the Ordinary Course of Business to
secure payment of workmen's compensation, or to participate in any fund in
connection with workmen's compensation, unemployment insurance, old age pensions
or other social security programs;

 

(3)         Good faith pledges or deposits made in the Ordinary Course of
Business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of ten percent (10%) of
the aggregate amount due thereunder, or to secure statutory obligations, or
surety, appeal, indemnity, performance or other similar bonds required in the
Ordinary Course of Business; and

 

(4)         Purchase money security interests granted in the Ordinary Course of
Business to secure not more than one hundred percent (100%) of the purchase
price of assets.

 

12

 

 

"Person"  means any individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture, court or Governmental Authority.

 

"Petroleum Products"  means "petroleum products" as defined under any applicable
Environmental Law.

 

"Place for Payment"   means a place for payment as from time to time designated
by Bank, which place for payment currently is at the address of Bank as
hereinafter provided for with respect to notices.

 

"Project"  means an approximately 73,303 square foot medical office building and
related improvements located at the Land.

 

"Qualified Equityholder"  means (i) American Realty Capital Healthcare Trust,
Inc., or (ii) a bank, savings and loan association, investment bank, insurance
company, trust company, commercial credit corporation, pension plan, pension
fund or pension advisory firm, mutual fund, government entity or plan, real
estate company, investment fund or an institution substantially similar to any
of the foregoing, provided in each case under this clause (ii) that such Person
(x) has total assets (in name or under management) in excess of $250,000,000.00
and (except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder's equity in excess of $50,000,000.00
(in both cases, exclusive of the Project), and (y) is regularly engaged in the
business of owning and operating commercial properties in major metropolitan
areas, and/or (iii) any other Person approved by Bank.

 

"Quarter"  means a period of time of three consecutive calendar months.
"Quarter-End" means the last day of each of March, June, September and December.

 

"Records"  means correspondence, memoranda, tapes, discs, microfilm, microfiche,
papers, books and other documents, or transcribed information of any type,
whether expressed in ordinary or machine language, and all filing cabinets and
other containers in which any of the foregoing is stored or maintained.

 

"Regulation D"  means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.

 

"Regulation "T", Regulation "U", or Regulation "X" means Regulation T,
Regulation U. or Regulation X of the Board of Governors of the Federal Reserve
System as now or from time to time hereafter in effect and shall include any
successor or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.

 

13

 

 

"Rents"  means all the rents, issues, and profits now due and which may
hereafter become due under or by virtue of the Assigned Leases, together with
all claims and rights to the payment of money at any time arising in connection
with any rejection or breach of any of the Assigned Leases under Bankruptcy Law,
including without limitation, all rights to recover damages arising out of such
breach or rejection, all rights to charges payable by a tenant or trustee in
respect of the leased premises following the entry of an order for relief under
Bankruptcy Law in respect of a tenant and all rentals and charges outstanding
under the Assigned Leases as of the date of entry of such order for relief.

 

"Required Endorsements"  means an ALTA Comprehensive 1 endorsement, a survey
endorsement specifically insuring Bank that the survey required herein is
accurate and accurately depicts the same real estate covered by the Title
Insurance Policy, an access endorsement, a usury endorsement, a variable rate
endorsement, endorsements for future advances under the Mortgage, endorsements
for mechanics' and materialmen's liens, and any other endorsements of the Title
Insurance Policy required by Bank.

 

"Reserve Requirement"  means the weighted average during an Interest Period of
the maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements during such Interest Period)
which is imposed under Regulation D.

 

"Security Documents"  means all documents or instruments of any kind executed or
delivered in connection with the Loan, whether delivered prior to, at, or after
the Closing, wherein Bank is granted a Lien in Borrower Party's assets, and all
documents and instruments executed and delivered in connection with any of the
foregoing, together with any and all extensions, revisions, modifications or
amendments at any time made to any of such documents or instruments, including
but not limited to this Agreement, the Mortgage, the Assignment of Rents and
Leases, the Assignment of Management Agreement, and the Financing Statements.

 

"Solid Wastes"  means "solid wastes" as defined under any applicable
Environmental Law.

 

"Solvent" and "Solvency" mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property and assets of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present salable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

"Swap Agreement"  means a Swap Document to be entered into by Borrower with a
Bank Party prior to the closing of the Loan, with respect to the entire amount
of the Loan and the entire term of the Loan.

 

14

 

 

"Swap Documents"   means (a) any agreement (including terms and conditions
incorporated by reference therein) which is a rate swap agreement, basis swap,
forward rate agreement, commodity swap, interest rate option, forward foreign
exchange agreement, spot foreign exchange agreement, rate cap agreement, rate
floor agreement, rate collar agreement, currency swap agreement, cross-currency
rate swap agreement, currency option, any other similar agreement (including any
option to enter into any of the foregoing); (b) any combination of the
foregoing; or (c) any master agreement for any of the foregoing, as any of the
foregoing may be amended or supplemented from time to time.

 

"Third Party"  means any Person not a party to this Agreement.

 

"Title Insurance Company"  means a title insurance company acceptable to Bank in
its discretion and authorized under applicable Law to issue the Title Insurance
Policy.

 

"Title Insurance Policy"  means a standard ALTA form title insurance policy with
respect to the Mortgaged Property and acceptable to Bank in its discretion,
containing the Required Endorsements, dated the date of Closing and endorsed or
"dated-down" to a date no more than three (3) days prior to each Advance, and
issued by the Title Insurance Company to Bank upon the Mortgaged Property,
subject only to those exceptions and matters of title acceptable to Bank, in
Bank's discretion, including the Permitted Liens.

 

"Unsecured Indebtedness"  means Indebtedness not secured by any Lien.

 

"Voting Power"  means, with respect to any Person, the right to vote for the
election of the Governing Body of such Person under ordinary circumstances.

 

"Without Notice"  means without demand of performance or other demand,
advertisement, or notice of any kind to or upon the applicable Person, except as
may be expressly required by applicable Law.

 

1.2           Accounting Terms. Accounting terms used and not otherwise defined
in this Agreement have the meanings determined by, and all calculations with
respect to accounting or financial matters unless otherwise provided herein
shall be computed in accordance with, Generally Accepted Accounting Principles.

 

1.3           UCC Terms. As used herein, "Accounts", "Chattel Paper",
"Commercial Tort Claims", "Deposit Accounts", "Documents", "Equipment",
"Fixtures", "General Intangibles", "Goods", "Instruments", "Inventory",
"Investment Property", "Letter-of-Credit Rights", "Payment Intangible",
"Proceeds", "Support Obligations", and other terms not specifically defined
herein shall have the same respective meanings as are given to those terms in
the Uniform Commercial Code as presently adopted and in effect in the State of
Delaware (except in cases and with respect to Collateral when the perfection,
the effect of perfection or nonperfection, and the priority of a Lien in the
Collateral is governed by another Jurisdiction, in which case such capitalized
words and phrases shall have the meanings attributed to those terms under such
other Jurisdiction).

 

1.4           Construction of Terms. Whenever used in this Agreement, the
singular number shall include the plural and the plural the singular, pronouns
of one gender shall include all genders, and use of the terms "herein",
"hereof', and "hereunder" shall be deemed to be references to this Agreement in
its entirety unless otherwise specifically provided.

 



15

 



 

1.5           Computation of Time Periods. For purposes of computation of
periods of time hereunder, the word "from" means "from and including", the words
"to" and "until" each mean "to but excluding", and the word "through" means
"through and including".

 

1.6           Reference to Borrower Parties and Bank Parties. Any reference in
this Agreement to (i) "Borrower Party" shall mean each and any Borrower Party,
singularly; (ii) "Bank Party" shall mean each and any Bank Party, singularly;
(iii) "Borrower Parties" shall mean all of the Borrowers Parties, collectively;
and (iv) "Bank Parties" shall mean all of the Bank Parties, collectively.

 

1.7           Bank Swap Documents. Notwithstanding any provision of this
Agreement or any other Loan Document to the contrary, (i) no covenant or
agreement of Borrower Party shall prohibit Borrower Party from entering into any
Bank Swap Document; (ii) any default or event of default under any Bank Swap
Document shall constitute an Event of Default under this Agreement; and (iii)
the right of Bank to accelerate any of the Obligations shall not be construed to
require the termination or unwinding of any transactions the subject of any Bank
Swap Documents.

 

1.8           Bank as Agent for Other Bank Parties. To the extent that any Lien
is granted to Bank in this Agreement or under any Loan Document as security for
any Obligation of any Borrower Party to any Bank Party other than Bank, the Lien
so granted shall be deemed to be a Lien granted to Bank as agent for such other
Bank Party, without the necessity of any act or consent of any Person.

 

ARTICLE II

 

2.           THE LOAN.

 

2.1           General Terms. Subject to the terms hereof, Bank will lend
Borrower, in a single Advance on or about the date of the Closing, an amount not
to exceed the Loan Amount.

 

2.2           The Note. Borrower's obligation to repay the Loan shall be
evidenced by the Note.

 

2.3           Interest Rate. During the entire term of this Agreement, the
outstanding principal balance of the Note shall bear interest at the Adjusted
LIBOR Rate during each applicable Interest Period.

 

2.4           Payments of Principal and Interest. Principal and interest on the
Loan shall be payable as follows:

 

(A)         On the first Payment Due Date following the date of the Note, and on
each successive Payment Due Date thereafter until the entire indebtedness
evidenced by the Note is paid in full, Borrower shall pay to Bank all accrued
and unpaid interest on the outstanding principal balance of the Note. 

 

16

 

 

(B)         If not earlier demanded pursuant to Section 8.3 hereof, the
outstanding principal balance of the Loan, together with all accrued and unpaid
interest thereon, shall be due and payable to Bank on the Maturity Date.

 

2.5           Use of Proceeds of the Loan. The proceeds of the Loan shall be
used (i) to pay a portion of the purchase price of the Project, and (ii) to pay
closing costs with respect to the Loan.

 

ARTICLE III

 

3,           PAYMENTS, ADDITIONAL COSTS, ETC.

 

3.1           Default Rate. Notwithstanding any provision herein or in any other
Loan Document to the contrary, upon the occurrence and during the continuance of
an Event of Default, the interest rate payable on the Loan shall be the Default
Rate.

 

3.2           Payments Under Bank Swap Documents. Notwithstanding anything
contained in this Agreement or any other Loan Document to the contrary, if all
or any portion of the Loan is subject to a Bank Swap Document, and such Bank
Swap Document provides for a payment schedule for principal and interest
contrary to the provisions of this Agreement or any other Loan Document, the
payment schedule set forth in such Bank Swap Document shall govern with respect
to that portion of the Loan subject to such Bank Swap Document.

 

3.3           Late Payments. If any scheduled payment, whether principal,
interest or principal and interest (other than the payment due on the Maturity
Date), is late twelve (12) days or more, Borrower agrees to pay a late charge
equal to five percent (5%) of the amount of the payment which is late, but not
more than the maximum amount allowed by applicable Laws nor less than $10.00.
The foregoing provision shall not be deemed to excuse a late payment or be
deemed a waiver of any other rights Bank may have under this Agreement,
including, subject to the terms hereof, the right to declare the entire unpaid
principal and interest immediately due and payable.

 

3.4           Payment to Bank.

 

(A)         All sums payable to Bank under this Agreement or under any other
Loan Document shall be paid directly to Bank in immediately available funds or
by good check at the Place for Payment. If Bank shall send Borrower statements
of amounts due hereunder, such statements shall be considered correct and
conclusively binding on Borrower unless Borrower notifies Bank to the contrary
within thirty (30) days of its receipt of any statement which Borrower deems to
be incorrect.

 

(B)         All payments to be made by Borrower hereunder will be made to Bank
not later than 2:00 p.m. at the Place for Payment on the date payment is due.
Payments received after 2:00 p.m. at the Place for Payment shall be deemed to be
payments made prior to 2:00 p.m. at the Place for Payment on the next succeeding
Business Day.

 

(C)         Bank shall charge against any deposit account of Borrower all or any
part of any amount owed by Borrower hereunder, and Borrower hereby authorizes
Bank to charge Borrower's accounts with Bank in order to cause timely payment of
amounts due hereunder to be made (subject to sufficient funds being available in
such account for that purpose).

 

17

 

 

(D)         At the time of making each such payment, Borrower shall, subject to
the other terms and conditions of this Agreement, specify to Bank the Loan or
other obligation of Borrower hereunder to which such payment is to be applied.
In the event that Borrower fails to so specify the relevant Loan or if an Event
of Default shall have occurred and be continuing, Bank may apply such payments
to the Obligations as Bank may determine in its discretion.

 

3.5           Prepayment. Borrower may pre-pay the Loan in full or, from time to
time, in part, without premium or penalty (except any costs associated under any
Bank Swap Document with respect to the termination of any swap). In the ease of
any partial prepayment, Bank shall have the right to require and shall permit
the remaining principal balance to be re-amortized over the remaining term of
the Loan. All partial prepayments, whether voluntary or mandatory, shall be
applied against the next principal payment of the Loan next coming due and in
the inverse order of maturity, and no prepayment shall entitle Borrower to cease
making any payment as otherwise scheduled hereunder.

 

3.6           No Setoff or Deduction. All payments of principal and interest on
the Loan and other amounts payable by Borrower hereunder shall be made by
Borrower without setoff or counterclaim, and, subject to the next succeeding
sentence, free and clear of, and without deduction or withholding for, or on
account of, any present or future taxes, levies, imposts, duties, fees,
assessments, or other charges of whatever nature, imposed by any Governmental
Authority. If any such taxes, levies, imposts, duties, fees, assessments or
other charges are imposed, Borrower will pay such additional amounts as may be
necessary so that payment of principal of and interest on the Loan and other
amounts payable hereunder, after withholding or deduction for or on account
thereof, will not be less than any amount provided to be paid hereunder and, in
any such case, Borrower will furnish to Bank certified copies of all tax
receipts evidencing the payment of such amounts within thirty days after the
date any such payment is due pursuant to applicable Laws.

 

3.7           Payment on Non-Business Day; Payment Computations. Whenever any
installment of principal of, or interest on, the Loan or other amount due
hereunder becomes due and payable on a day which is not a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day and, in
the case of any installment of principal, interest shall be payable thereon at
the rate per annum determined in accordance with this Agreement during such
extension.

 

3.8           Additional Costs.

 

(A)         In the event that any applicable Law now or hereafter in effect and
whether or not presently applicable to Bank, or any interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by Bank with any
guideline, request or directive of any such Governmental Authority (whether or
not having the force of law), shall (i) affect the basis of taxation of payments
to Bank of any amounts payable by Borrower under this Agreement (other than
taxes imposed on the income of Bank), or (ii) impose, modify or deem applicable
any reserve, special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by Bank, or (iii) impose any
other condition with respect to this Agreement, any other Loan Document or the
Loan, and the result of any of the foregoing is to increase the cost to Bank of
making, funding or maintaining the Loan or to reduce the amount of any sum
receivable by Bank thereon, then Borrower shall pay to Bank from time to time,
upon request by Bank, additional amounts sufficient to compensate Bank for such
increased cost or reduced sum receivable to the extent Bank is not compensated
therefor in the computation of the interest rate applicable to the Loan. A
statement as to the amount of such increased cost or reduced sum receivable,
prepared in good faith and in reasonable detail by Bank and submitted by Bank to
Borrower, shall be conclusive and binding for all purposes absent manifest error
in computation.

 

18

 

 

(B)         In the event that any applicable Law now or hereafter in effect and
whether or not presently applicable to Bank, or any interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by Bank with any
guideline, request or directive of any such Governmental Authority (whether or
not having the force of law), including any risk-based capital guidelines,
affects or would affect the amount of capital required or expected to be
maintained by Bank (or any corporation controlling Bank) and Bank determines
that the amount of such capital is increased by or based upon the existence of
Bank's obligations hereunder and such increase has the effect of reducing the
rate of return on Bank's (or such controlling corporation's) capital as a
consequence of such obligations hereunder to a level below that which Bank (or
such controlling corporation) could have achieved but for such circumstances
(taking into consideration its policies with respect to capital adequacy), then
Borrower shall pay to Bank from time to time, upon request by such Bank,
additional amounts sufficient to compensate Bank (or such controlling
corporation) for any increase in the amount of capital and reduced rate of
return which Bank determines to be allocable to the existence of such Bank's
obligations hereunder. A statement as to the amount of such compensation,
prepared in good faith and in reasonable detail by Bank shall be conclusive and
binding for all purposes absent manifest error in computation.

 

3.9           Illegality and Impossibility. In the event that any applicable Law
now or hereafter in effect and whether or not presently applicable to Bank, or
any interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, or compliance by Bank
with any guideline, request or directive of such Governmental Authority (whether
or not having the force of law), shall make it unlawful or impossible for Bank
to maintain the Loan under this Agreement, Borrower shall, within ninety (90)
days of receipt of notice thereof from Bank repay in full the then outstanding
principal amount of the Loan, together with all accrued interest thereon to the
date of payment and all amounts owing to Bank, (a) on the last day of the then
current Interest Period, if Bank may lawfully continue to maintain the Loan to
such day, or (b) immediately if Bank may not continue to maintain the Loan to
such day.

 

3.10 360-Day Year. All interest payable under the Note shall be calculated on
the basis of a 360-day year by multiplying the outstanding principal amount by
the applicable per annum rate, multiplying the product thereof by the actual
number of days elapsed, and dividing the product so obtained by 360. 

 

19

 

 

3.11 Indemnification. If Borrower makes any payment of principal with respect to
the Loan on any other date than the last day of an Interest Period applicable
thereto, or if Borrower fails to borrow any Advance after notice has been given
to Bank in accordance with this Agreement, or if Borrower fails to make any
payment of principal or interest in respect of the Loan when due, Borrower shall
reimburse Bank on demand for all Indemnified Losses incurred by Bank, including,
without limitation, any loss incurred in obtaining, liquidating or employing
deposits from a Third Person, whether or not Bank shall have funded or committed
to fund the Advance. A statement as to the amount of such loss or expense,
prepared in good faith and in reasonable detail by Bank and submitted by Bank to
Borrower, shall be conclusive and binding for all purposes absent manifest error
in computation. Calculation of all amounts payable to Bank under this Section
shall be made as though Bank shall have actually funded or committed to fund the
Advance through the purchase of an underlying deposit in an amount equal to the
amount of the Advance in the relevant market and having a maturity comparable to
the related Interest Period and through the transfer of such deposit to a
domestic office of Bank in the United States; provided, however, that Bank may
fund the Loan in any manner it sees fit and the foregoing assumption shall be
utilized only for the purpose of calculation of amounts payable under this
Section.

 

3.12 No Requirement to Actually Obtain Funds. Notwithstanding the fact that the
interest rate pursuant to the Loan may be calculated based upon Bank's cost of
funds, Borrower agrees that Bank shall not be required actually to obtain funds
from such source at any time.

 

3.13 Usury Limitation. If, at any time, the interest rate payable on the Loan
shall be deemed by any competent court of law or any Governmental Authority to
exceed the maximum rate of interest permitted by any applicable Laws, then, for
such time as the interest rate would be deemed excessive, its application shall
be suspended and there shall be charged instead the maximum rate of interest
permissible under such Laws, and any excess interest actually collected by Bank
shall be credited as a partial prepayment of principal.

 

ARTICLE IV

 

4.            CONDITIONS PRECEDENT.

 

The obligation of Bank to make the Loan and any Advance thereof is subject to
the following conditions precedent:

 

4.1                          Documents Required at Closing. Prior to or
concurrently with the Closing, the following instruments, documents, and things
duly executed by all proper Persons, and all in form and substance satisfactory
to Bank, shall have been delivered to Bank:

 

(A)         This Agreement;

 

(B)         The Note;

 

(C)         The Mortgage, together with the following:

 

(1)         Evidence that the Mortgage has been duly recorded in all filing or
recording offices that Bank may deem necessary or desirable in order to create a
valid first Lien on the Mortgaged Property in favor of Bank and that all filing
and recording taxes and fees have been paid;

 

20

 

 

(2)         The Title Insurance Policy, with the Required Endorsements and in an
amount acceptable to Bank, issued by the Title Insurance Company, insuring the
Mortgage to be a valid first Lien on the Mortgaged Property, free and clear of
all Liens (including, but not limited to, mechanics' and materialmen's Liens),
excepting only Liens approved by Bank in its discretion, and providing for such
other affirmative insurance as Bank may deem necessary or desirable;

 

(3)         Such consents and agreements of lessors, lessees, and other Third
Persons, and such estoppel letters and other confirmations, as Bank may deem
necessary or desirable;

 

(4)         Evidence that all other action that Bank may deem necessary or
desirable in order to create a valid first Lien on the Mortgaged Property has
been taken;

 

(5)         The Assignment of Rents and Leases, together with evidence that the
Assignment of Rents and Leases has been duly recorded in all filing or recording
offices that Bank may deem necessary or desirable in order to create a valid
first Lien on the Collateral described therein in favor of Bank and that all
filing and recording taxes and fees have been paid;

 

(D)         The Assignment of Management Agreement, together with a copy of the
Management Agreement;

 

(E)         The Carveout Guaranty;

 

(F)         The Closing Certificates;

 

(G)         The Financing Statements, together with evidence that the Financing
Statements have been duly recorded in all filing or recording offices that Bank
may deem necessary or desirable in order to create a valid first Lien on the
Collateral described therein in favor of Bank and that all filing and recording
taxes and fees have been paid;

 

(H)         The Swap Agreement;

 

(I)         With respect to each Borrower Party (other than a Borrower Party
that is an individual), a certificate of an officer or other representative
acceptable to Bank dated as of the date of this Agreement, certifying as to the
incumbency and signatures of the representative(s) of such Borrower Party
signing, as applicable, this Agreement and each of the other Loan Documents, and
each other document to be delivered pursuant hereto, together with the following
documents attached thereto:

 

(1)         A copy of the resolutions of such applicable Person's Governing Body
authorizing the execution, delivery and performance of this Agreement, each of
the Loan Documents, and each other document to be delivered pursuant hereto, as
applicable; 

 

21

 

 

(2)         A copy, certified as of the most recent date practicable by the
secretary of state (or similar Governmental Authority) of the state, province,
or other Jurisdiction where such Person is organized, of such Person's
Organizational Documents filed with such secretary of state (or similar
Governmental Authority); and

 

(3)         A copy of such Person's other Organizational Documents;

 

A certificate, as of the most recent date practicable, of the secretary of state
(or similar appropriate Governmental Authority) and department of revenue or
taxation (or similar appropriate Governmental Authority) of each Jurisdiction in
which each Borrower Party (other than a Borrower Party that is an individual) is
organized as to the existence and good standing of each such Person within such
Jurisdiction, and a certificate, as of the most recent date practicable, of the
secretary of state (or similar appropriate Governmental Authority) of each state
where any of the Collateral is located as to the qualification and good standing
of Borrower as a foreign entity doing business in each such state;

 

(K)         Written opinions of counsel to the Borrower Parties, dated as of the
date of Closing and addressed to Bank;

 

(L)          Financial statements of Borrower Parties, the Master Tenant and the
Master Lease Guarantor;

 

(M)         UCC-11 reports showing no Liens superior to Bank's Lien on the
Collateral;

 

(N)         Evidence satisfactory to Bank that Borrower has obtained all
insurance policies as required under this Agreement and/or any of the other Loan
Documents, together with evidence satisfactory to Bank that all premiums
therefor have been paid and that all such policies are in full force and effect;

 

(0) An ALTA form survey of the Mortgaged Property, prepared by an approved
surveyor and in accordance with Bank's requirements, and either (i) evidence
satisfactory to Bank that none of the Mortgaged Property is located in a flood
hazard area, or (ii) one or more flood insurance policies satisfactory to Bank;

 

(P)         An appraisal of the Mortgaged Property, made at Borrower's expense,
which must be by an M.A.I. appraiser engaged and approved by Bank, and must be
in form and substance satisfactory to Bank and meeting the requirements of Bank,
and reflecting a loan to value ratio of not more than 55%;

 

(Q)         An environmental/hazardous substances survey and report, in form and
substance as approved by Bank, and reports and certifications in such form and
from such Person(s) as Bank may require setting forth with such particularity as
may be required by Bank: (i) the plans for removal of any and all Hazardous
Substances, Petroleum Products and Solid Wastes located on the Mortgaged
Property, if any, including an appropriate verification that such removal will
be accomplished in accordance with applicable Law; (ii) the qualifications of
those Persons engaged to so remove the Hazardous Substances, Petroleum Products
and Solid Wastes; and (iii) upon completion of the removal of the Hazardous
Substances, Petroleum Products and Solid Wastes, certification that the
Hazardous Substances, Petroleum Products and Solid Wastes have in fact been
removed;

 

22

 



 

(R)         A certificate of compliance with applicable restrictive or
protective covenants, and certifications by appropriate Governmental Authorities
(or other Persons acceptable to Bank) satisfactory to Bank, and in forms
acceptable to Bank, reflecting that the use of the Project will conform with all
Laws, including, without limitation, applicable zoning regulations;

 

(S)         The Ground Lease, as assigned to Borrower, together with the Ground
Lessor's Consent;

 

(T)         The Master Leases as assigned by the Current Owner to Borrower,
together with subordination, non-disturbance and attornment agreements with
respect thereto;

 

(U)         The Master Lease Guaranties, as assigned by the Current Owner to
Borrower;

 

(V)         A copy of the purchase closing statement for the Project, reflecting
a loan to cost ratio of not more than 55%; and

 

(W)         Evidence satisfactory to Bank of the closing of a loan from Bank to
an Affiliate of American Realty Capital with respect to such Affiliate's
purchase of a 39,220 square foot medical office building in Odessa, Texas.

 

4.2           Certain Events. At the time of Closing, all legal matters
incidental thereto shall be satisfactory to Gibbons Graham LLC, counsel to Bank,
and at the time of each Advance:

 

(A)         No Default shall have occurred and be continuing;

 

(B)         No Material Adverse Change shall have occurred;

 

(C)         All of the Loan Documents shall have remained in full force and
effect; and

 

(D)         Borrower shall have paid all fees, expenses, costs, and other
amounts then owing to Bank, including the Loan Fee.

 

4.3           Election to Make Advances Prior to Satisfaction of Conditions
Precedent. In the event Bank, at its option, elects to make one or more Advances
prior to receipt and approval of all items required by this Article, such
election shall not constitute any commitment or agreement of Bank to make any
subsequent Advance until all items required by this Article have been
delivered. 

 

23

 

 

ARTICLE V

 

5.            COLLATERAL SECURITY

 

5.1           Grant of Lien.

 

(A)         As security for the prompt satisfaction of all Obligations, Borrower
hereby assigns, transfers, and sets over to Bank all of Borrower's Interest in
and to, and grants Bank a Lien on, upon and in the Collateral.

 

(B)         No submission by Borrower to Bank of a schedule or other particular
identification of Collateral shall be necessary to vest in Bank security title
to and a security interest in each and every item of Collateral now existing or
hereafter created and acquired, but rather such title and security interest
shall vest in Bank immediately upon the creation or acquisition or any item of
Collateral hereafter created or acquired, without the necessity for any other or
further action by Borrower or by Bank.

 

5.2           Maintenance of Lien.

 

(A)         Borrower authorizes Bank to file one or more Financing Statements
(including initial financing statements and continuation and amendment
statements) to perfect Bank's Lien pursuant to the Uniform Commercial Code, such
Financing Statements to be in form and substance as required by Bank.

 

(B)         Borrower hereby appoints Bank as its attorney-in-fact (without
requiring Bank to act as such) to file any Financing Statement in the name of
Borrower, and to perform all other acts that Bank deems appropriate to perfect
and continue Bank's Lien and to protect and preserve the Collateral.

 

(C)         In connection with Bank's Lien, Borrower will:

 

(1)         Execute and deliver, and cause to be executed and delivered, such
documents and instruments, including amendments to the Security Documents in
form satisfactory to Bank as Bank, from time to time, may specify, and pay, or
reimburse Bank upon demand for paying, all costs and taxes of filing or
recording the same in such Jurisdictions as Bank may designate; and

 

(2)         Take such other steps as Bank, from time to time, may direct to
protect, perfect, and maintain Bank's Lien.

 

ARTICLE VI

 

6.           REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants to Bank, knowing that Bank will rely on such
representations and warranties as an inducement to make the Loan, that:

 

24

 

 

6.1           Existence. Borrower is a duly organized and existing Delaware
limited liability company in good standing, is duly qualified to do business in
Illinois and in all other Jurisdictions in which its business interest requires
it to be so qualified, and has full power and authority to consummate the
transactions contemplated by this Agreement.

 

6.2           Authority. The execution, delivery and performance of all of the
Loan Documents have been duly authorized by all requisite action by each
Borrower Party a party thereto. All of the Loan Documents have been duly
executed and delivered and constitute valid and binding obligations of each
Borrower Party a party thereto, enforceable in accordance with their respective
terms, and Bank will be entitled to the benefits of all of the Loan Documents.

 

6.3           Consents or Approvals. No consent of any Third Party and no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or other Third Party is required either (i) for the due
execution, delivery, recordation, filing or performance by any Borrower Party of
this Agreement or any other Loan Document or for the consummation of the
transaction contemplated hereby; (ii) for the mortgage, pledge, assignment, or
grant by any Borrower Party of Bank's Lien; (iii) for the perfection or
maintenance of Bank's Lien, except for the recording of the Mortgage and the
Financing Statements; (iv) for the exercise by Bank of its rights or remedies
provided for in this Agreement or in any of the other Loan Documents, except as
may be required by applicable Laws in connection with the foreclosure and
disposition of the Collateral; or (v) for the operation of Borrower's business.
All applicable waiting periods, if any, in connection with the transactions
contemplated hereby have expired without any action having been taken by any
Person restraining, preventing or imposing materially adverse conditions upon
the rights of Borrower to enter into and perform its obligations under this
Agreement.

 

6.4           Violations or Actions Pending. There are no actions, suits, or
proceedings pending or, to Borrower's knowledge, threatened, which might have a
Material Adverse Effect or which might impair the value of the Collateral. To
Borrower's knowledge, (i) Borrower is not in violation of any agreement, the
violation of which will or might reasonably be expected to have a Material
Adverse Effect, and (ii) Borrower is not in violation of any order, judgment, or
decree of any court, or any statute or governmental regulation to which Borrower
is subject. The execution and performance of this Agreement by Borrower will not
result in any breach of any mortgage, lease, credit or loan agreement or any
other instrument which may bind or affect Borrower.

 

6.5           Tax Returns. All federal, state, local and other tax returns and
reports of Borrower required by Laws have been completed in full and have been
duly filed, and all taxes, assessments and withholdings shown on such returns or
billed to Borrower have been paid, and Borrower maintains adequate provisions
and accruals in respect of all such federal, state, local and other taxes,
assessments and withholdings. There are no unpaid assessments pending against
Borrower for any taxes or withholdings, and Borrower knows of no basis therefor.

 

6.6           Financial Statements. All financial statements of Borrower
heretofore given and hereafter to be given to Bank are and will be true and
complete in all material respects as of their respective dates, and fairly
represent and will fairly represent the financial conditions of Borrower, and no
Material Adverse Change has or will have occurred in the financial conditions
reflected therein after the respective date thereof upon delivery to Bank,
unless Borrower notifies Bank in writing of the same.

 

25

 

 

6.7           Title. Borrower has good and marketable title to all its assets,
including, without limitation, Borrowers Interest in the Collateral, subject to
no Liens, except for Permitted Liens.

 

6.8           Solvency. Borrower is Solvent.

 

6.9           Priority of Liens. Bank's Lien constitutes a first Lien against
the Collateral, prior to all other Liens, including those which may hereafter
accrue, except for the Permitted Liens.

 

6.10 Accuracy of Documents. All documents and other things furnished to Bank by
or on behalf of any Borrower Party as part of or in support of the application
for the Loan or pursuant to this Agreement are true, correct, complete and
accurately represent the matters to which they pertain.

 

6.11 Environmental and Healthcare Laws. Neither the Mortgaged Property nor
Borrower is in violation of or subject to any existing, pending or, to
Borrower's knowledge, threatened investigation or inquiry by any Governmental
Authority or any remedial obligations under any applicable Environmental Laws or
Healthcare Laws, and there are no facts, conditions or circumstances known to it
which could result in any such investigation or inquiry if such facts,
conditions and circumstances, if any, were fully disclosed to the applicable
Governmental Authority, and Borrower will promptly notify Bank if Borrower
becomes aware of any such facts, conditions or circumstances or any such
investigation or inquiry. Borrower has not obtained and is not required to
obtain any Governmental Approvals to occupy, operate or use any buildings,
improvements, fixtures or equipment in connection with the Mortgaged Property by
reason of any Environmental Laws or Healthcare Laws; and to Borrower's
knowledge, no Petroleum Products, Hazardous Substances or Solid Wastes have been
disposed of or released on the Mortgaged Property, and Borrower covenants and
agrees that it will not violate any Environmental Laws or Healthcare Laws in
connection with its ownership and use of the Mortgaged Property, including any
violation arising from the disposal or release of Petroleum Products, Hazardous
Substances or Solid Wastes on the Mortgaged Property. Notwithstanding anything
to the contrary herein, Borrower shall indemnify and hold Bank harmless from and
against any fines, charges, expenses, fees, Attorneys' Fees and costs incurred
by Bank in the event Borrower or the Mortgaged Property (whether or not due to
any fault of Borrower) is hereafter determined to be in violation of any
Environmental Laws or Healthcare Laws (excluding, however, any conditions caused
by materials placed on the Mortgaged Property after the Environmental Liability
Release Date), and this indemnity shall survive any foreclosure or deed in lieu
of foreclosure and repayment of the Loan.

 

6.12 Restrictions and Covenants Affecting the Mortgaged Property. Neither
Borrower nor the Mortgaged Property is in violation of any easements, covenants
or restrictions affecting the Mortgaged Property, and the use of the Mortgaged
Property as contemplated in this Agreement (a) will not violate any easements,
covenants or restrictions affecting the Mortgaged Property and (b) will satisfy
all affirmative obligations of Borrower pursuant to any easements, covenants or
restrictions affecting the Mortgaged Property.

 

26

 

 

6.13 Condemnation. There are no proceedings pending, or, to Borrower's
knowledge, threatened, to exercise any power of condemnation or eminent domain,
with respect to the Mortgaged Property, or any interest therein, or to enjoin or
similarly prevent the use of the Mortgaged Property.

 

6.14 Compliance with Laws. All necessary action has been taken to permit full
use of the Mortgaged Property for its intended purpose under applicable Laws,
and the Mortgaged Property complies with all applicable Laws.

 

6.15 Assigned Documents.

 

(A)         Borrower is (or, with respect to any Assigned Documents hereafter
made, will be) the sole owner and holder of Borrower's Interest in each Assigned
Document, and Borrower has not transferred or otherwise assigned any interest of
Borrower as a party to any Assigned Document.

 

(B)         Each of the Assigned Documents is (or, with respect to any Assigned
Documents hereafter made, will be) valid and enforceable in accordance with its
respective terms, and in full force and effect, and has not been (or, with
respect to any Assigned Documents hereafter made, will not be) altered, modified
or amended in any manner whatsoever except as permitted in this Agreement.

 

(C)         None of the Rents has been or will be assigned, pledged or in any
manner transferred or hypothecated, except pursuant to this Agreement.

 

(D)         None of the Rents, for any period subsequent to the date of this
Agreement, has been or will be collected in advance of the time when such Rents
become due under the terms of the Assigned Leases.

 

6.16 Continuing Effectiveness. All representations and warranties contained
herein shall be deemed continuing and in effect at all times while Borrower
remains indebted to Bank pursuant to the Loan and shall be deemed to be
incorporated by reference in each requisition for an Advance unless Borrower
specifically notifies Bank of any change therein.

 

6.17 Anti-Terrorism Laws.

 

(A)         General. No Borrower Party is in violation of any Anti-Terrorism
Law, and no Borrower Party engages in or conspires to engage in any transaction
that evades or avoids, or has .the purpose of evading or avoiding, or attempts
to violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

(B)         Executive Order No. 13224.

 

(1)         No Borrower Party is any of the following (each a "Blocked Person"):

 

(a)          A Person that is listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224;

 



27

 

 

(b)          A Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;

 

(c)          A Person with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

(d)          A Person that commits, threatens or conspires to commit or supports
"terrorism" as defined in Executive Order No. 13224;

 

(e)          A Person that is named as a "specially designated national" on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

 

A Person who is affiliated with a Person listed above.

 

(2)         No Borrower Party (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

 

ARTICLE VII

 

7.           THE BORROWER'S COVENANTS

 

Borrower does hereby covenant and agree with Bank that, so long as any of the
Obligations remain unsatisfied or any commitments hereunder remain outstanding,
Borrower at all times will comply or cause to be complied with the following
covenants:

 

7.1           Affirmative Covenants.

 

(A)         Borrower will duly and promptly pay and perform all of Borrower's
Obligations to Bank Parties according to the terms of this Agreement, the other
Loan Documents and the Bank Swap Documents, and will cause each other Borrower
Party to perform such other Borrower Party's Obligations to Bank Parties
according to the terms of this Agreement, the other Loan Documents and the Bank
Swap Documents.

 

(B)         Borrower will use the proceeds of the Loan only for the purposes
permitted herein, and Borrower will furnish Bank such evidence as it may
reasonably require with respect to such uses.

 

(C)         Borrower will furnish or cause to be furnished to Bank during the
term of the Loan (and Bank agrees that any of the financial reporting
requirements set forth below may be satisfied by Bank being provided access to
publicly filed information satisfying such financial reporting requirements):

 

28

 

 

(1)         With respect to Borrower, (a) no later than forty-five (45) days
after each Quarter-End during the term of this Agreement {other than the
Quarter-End of December 31), a management-prepared income statement, balance
sheet, statement of cash flows and compliance certificate with respect to the
Debt Service Coverage Requirement (in a form satisfactory to Bank), for the
preceding Quarter, and (b) no later than ninety (90) days after each Fiscal
Year-End during the term of this Agreement, a management-prepared income
statement, balance sheet, statement of cash flows and compliance certificate
with respect to the Debt Service Coverage Requirement (in a form satisfactory to
Bank), for the preceding Fiscal Year, all in reasonable detail, including all
supporting schedules and comments;

 

(2)         With respect to Master Tenant, no later than one hundred twenty
(120) days after each fiscal year-end during the term of this Agreement, a
management-prepared income statement and balance sheet for the preceding fiscal
year, all in reasonable detail, including all supporting schedules and comments;
and

 

(3)         With respect to Master Lease Guarantor, no later than one hundred
twenty (120) days after each fiscal year-end during the term of this Agreement,
an audited income statement and balance sheet for the preceding fiscal year, all
in reasonable detail, including all supporting schedules and comments.

 

(D)         Borrower will engage in no business or activity other than the
development, ownership, management, leasing and operation of the Project and
activities incidental thereto. Borrower will (i) enter into no contract or
agreement with any Person except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than such Person; (ii) make no
loan or advance to any Person; (iii) hold itself out to the public as a legal
entity separate and distinct from any other Person; (iv) conduct business in its
own name and shall maintain and utilize separate stationery, invoices and
checks; (v) maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; and (vi) maintain its assets in such a manner
that it shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person.

 

(E)         Borrower will duly and promptly perform all of Borrower's
obligations under the Ground Lease and the Assigned Leases according to the
terms thereof.

 

(F)         Borrower will pay all commitment and loan fees of Bank when due, all
inspection fees of Bank, all fees and charges of any inspector retained by Bank,
all fees of any "tax-service" firm reporting on the payment of ad valorem taxes,
all expenses involved in perfecting Bank's Lien or the priority of Bank's Lien,
and all other expenses of Bank related to the Loan, or the protection and
preservation of the Collateral, or the enforcement of any provision of this
Agreement, or the preparation of this Agreement, any of the other Loan
Documents, or amendments to any of them, including, without limitation,
recording fees and taxes, tax, title and lien search charges, title insurance
charges, architects', engineers' and Attorneys' Fees (including Attorneys' Fees
at trial and on any appeal by either Borrower Party or Bank), real property
taxes and insurance premiums.

 

29

 

 

(G)         Borrower will notify Bank promptly of any litigation instituted or
threatened against any Borrower Party in writing, any Liens filed by the
Internal Revenue Service against any Borrower Party, the Collateral, any audits
of any Federal or State tax return of any Borrower Party, and the results of any
such audit; will notify Bank promptly of any condemnation or similar proceedings
with respect to any of the Collateral, any proceeding seeking to enjoin the
intended use of the Project, and of all changes in governmental requirements
pertaining to the Project, utility availability, and any other matters which
could be expected to adversely affect Borrower's ability to perform its
obligations under this Agreement or any other Loan Document.

 

(H)         Borrower will permit Bank and its agents to have access to the
Collateral at reasonable times and upon reasonable advance notice to Borrower,
provided, however, that Bank shall exercise its best efforts so as to not
interfere with the business operations of Borrower or any tenant of the Project.

 

(I)         Borrower will cause, or permit Bank to cause, the Project to be
reappraised at Borrower's expense at any time during the term of this Agreement;
provided, however, that except after a Default or if required by regulatory
authorities, Bank shall not require a reappraisal at Borrower's expense more
than once in any eighteen-month period (and Bank may have the Project
reappraised at Bank's expense at any time).

 

(J)         Borrower will certify to Bank, within ten (10) Business Days after
written request by Bank, that:

 

(1)         Borrower has complied with and is in compliance with all terms,
covenants and conditions of this Agreement which are binding upon it;

 

(2)         There exists no Default; or, if such is not the case, that one or
more specified Defaults have occurred; and

 

(3)         The representations and warranties contained in this Agreement are
true with the same effect as though made on the date of such certificate.

 

(K)         Borrower will, at reasonable times and upon reasonable written
notice, make available for inspection and audit by duly authorized
representatives of Bank any of its Records, and will furnish Bank any
information regarding its business affairs and financial condition within a
reasonable time after written request therefor. Borrower shall reimburse Bank
for all costs associated with such audit if the audit reveals a material
discrepancy in any financial report, statement or other document provided to
Bank pursuant to this Agreement.

 

(L)         Borrower will keep accurate and complete Records, consistent with
sound business practices.

 

(M) Borrower will notify Bank thirty (30) days in advance of any change in the
location of any of its places of business or of the establishment of any new
place of business, or the discontinuance of any existing place of business.

 

30

 

 

(N)         Borrower will notify Bank promptly if it becomes aware of the
occurrence of any Default, or if it becomes aware of any Material Adverse Change
or any suit or proceeding involving it that might have a Material Adverse
Effect.

 

(0) Borrower will notify Bank promptly if it becomes aware of the termination of
the Ground Lease, any Master Lease or any Master Lease Guaranty, or the
occurrence of any event that might give rise to the termination of the Ground
Lease, any Master Lease or any Master Lease Guaranty.

 

(P)         Borrower will pay or cause to be paid when due, and before the
accrual of penalties thereon, all taxes, including all real and personal
property taxes and assessments levied or assessed against Borrower or the
Mortgaged Property, and will provide Bank with receipted bills therefor if
requested by Bank.

 

(Q)         Borrower will cause the Mortgaged Property to be maintained in good
and safe condition and repair, and shall promptly repair, replace or rebuild any
part of the Mortgaged Property which may be destroyed by any casualty, or become
damaged, worn or dilapidated or which may be affected by any condemnation or
similar proceeding (subject, however, to the provisions of Section 7.3 hereof).

 

(R)         Borrower will (i) keep the Collateral free from all Liens except the
Permitted Liens; (ii) pay promptly all Persons supplying work or materials in
connection with any construction at the Mortgaged Property; (iii) immediately
discharge, or make other arrangements acceptable to Bank with respect to, any
mechanic's or other Lien filed against the Collateral or Borrower; and (iv) duly
perform and observe all agreements, covenants and restrictions with respect to
the Permitted Liens and with respect to any other easement, covenant or
restriction now or hereafter affecting the Collateral.

 

(S)         Borrower shall maintain the Debt Service Coverage Requirement.

 

(T)         During the entire term of this Agreement, Borrower shall maintain
all of Borrower's operating accounts with respect to the Project only with Bank.

 

7.2           Negative Covenants.

 

(A)         Borrower will not change its name, enter into any merger,
consolidation, liquidation, reorganization or recapitalization, or dissolve.

 

(B)         Borrower will not sell, transfer, lease or otherwise dispose of, or
enter into any agreement to sell, lease, transfer, assign or otherwise dispose
of the Collateral, except for Permitted Leases and Other Transfers of
Collateral.

 

(C)         Borrower will not become liable, directly or indirectly, as
guarantor or otherwise for any obligation of any Third Party in an amount
exceeding $10,000.00 in the aggregate.

 

(D)         Borrower will not issue, redeem, purchase or retire any of its
Equity Interests or grant or issue any warrant, right or option pertaining
thereto or any other security convertible into any of the foregoing, nor
otherwise permit any voluntary transfer, sale, redemption, retirement, or other
change in the ownership of any Equity Interests of Borrower by the owners of
such Equity Interests which results in a Change in Control of Borrower.

 



31

 

 

(E)         Borrower will cause Carveout Guarantor to not issue, redeem,
purchase or retire any of its Equity Interests or grant or issue any warrant,
right or option pertaining thereto or any other security convertible into any of
the foregoing, nor otherwise permit any voluntary transfer, sale, redemption,
retirement, or other change in the ownership of any Equity Interests of Carveout
Guarantor by the owners of such Equity Interests which results in a Change in
Control of Carveout Guarantor; provided, however, that transfers of direct
ownership interests in Carveout Guarantor by any Person shall be permitted and
shall not require Bank's consent or the payment of any fee (other than
Attorneys' Fees of Bank's counsel), provided that (1) no Default has occurred
and is continuing, (2) at all times Carveout Guarantor is controlled by one or
more Qualified Equityholders, (3) Borrower provides Bank with copies of all
instruments effecting such transfer upon Bank's request, and (4) Borrower gives
Bank thirty (30) days' prior notice of such transfers. In connection with such
transfer, the substitution of a new guarantor shall be permitted and shall not
require Bank's consent or the payment of any fee (other than Attorneys' Fees of
Bank's counsel), provided that the new guarantor (1) shall have a net worth in
excess of $25,000,000.00, and (2) shall execute and deliver a new guaranty in
form and substance substantially similar to that delivered to Bank at closing
and such other documents and instruments as may be reasonably required by Bank.

 

(F)         Borrower will not incur, create, assume, or permit to exist any
Indebtedness except:

 

(1)         The Loan;

 

(2)         Indebtedness otherwise expressly permitted under the terms of this
Agreement or any other Loan Document, if any; and

 

(3)         Indebtedness incurred in Borrower's Ordinary Course of Business, so
long as such Indebtedness is either Unsecured Indebtedness or Indebtedness
secured by a Permitted Lien.

 

(G)         Unless there is first obtained the prior written approval of Bank
(which approval shall not be unreasonably withheld, conditioned or delayed),
Borrower will not permit any changes to the Ground Lease, any Master Lease, any
Master Lease Guaranty or any form of tenant lease to be used by Borrower in
connection with the Project.

 

(H)         Borrower will not knowingly furnish Bank any certificate or other
document that will contain any untrue statement of material fact or that will
omit to state a material fact necessary to make it not misleading in light of
the circumstances under which it was furnished.

 

(I)         Borrower will not, directly or indirectly, apply any part of the
proceeds of the Loan to the purchasing or carrying of any "margin stock" within
the meaning of Regulation T, Regulation U, or Regulation X, or any regulations,
interpretations or rulings thereunder.

 

32

 

 

Borrower will not treat, store, handle, discharge, or dispose of any Hazardous
Materials, Petroleum Products, or Solid Wastes except in compliance with all
Environmental Laws.

 

(K)         Borrower will not mortgage, assign, pledge or grant any mortgage,
security interest, or other right in any Collateral to any Person other than
Bank (other than Permitted Liens), nor permit any Lien to attach to any
Collateral or any levy to be made thereon or any financing statement to be on
file in any public office with respect to any of the Collateral (except
financing statements of Bank or as may be filed in connection with Permitted
Liens).

 

(L)         Borrower will not declare or pay any dividends, or make any other
payment or distribution to any of its Equity Owners if such payment or
distribution would otherwise give rise to a Default.

 

7.3           Insurance and Condemnation Covenants.

 

(A)         Borrower will obtain and maintain, or cause to be obtained and
maintained, at all times while Borrower is indebted to Bank, at Borrower's sole
expense: (a) the Title Insurance Policy; (b) insurance as more particularly
described on the attached Schedule 7.3; and (c) such other insurance on the
Mortgaged Property as may from time to time be required by Bank (including, but
not limited to, boiler and machinery insurance, earthquake insurance, and war
risk insurance) and against other insurable hazards or casualties which at the
time are commonly insured against in the case of premises similarly situated,
due regard being given to the height, type, construction, location, use and
occupancy of buildings and improvements. If any insurer which has issued a
policy of title, hazard, liability or other insurance required pursuant to this
Agreement or any other Loan Document becomes insolvent or the subject of any
Bankruptcy, receivership or similar proceeding or if in Bank's opinion the
financial responsibility of such insurer is or becomes inadequate, Borrower
shall, in each instance promptly upon the request of Bank and at Borrower's
expense, obtain and deliver to Bank a like policy (or, if and to the extent
permitted by Bank, a certificate of insurance) issued by another insurer, which
insurer and policy meet the requirements of this Agreement or such other Loan
Documents, as the case may be. If requested by Bank, originals of each initial
insurance policy (or to the extent permitted by Bank, a copy of the original
policy) shall be delivered to Bank at the time of execution of this Agreement,
with premiums fully paid, and each renewal or substitute policy (or certificate)
shall be delivered to Bank, with premiums fully paid, at least ten (10) days
before the termination of the policy it renews or replaces. Borrower shall pay
all premiums on policies required hereunder as they become due and payable and
promptly deliver to Bank evidence satisfactory to Bank of the timely payment
thereof In the event Borrower fails to provide, maintain, keep in force or
deliver and furnish to Bank the insurance required by this Section, Bank may
procure such insurance or single-interest insurance for such risks covering
Bank's interest, and Borrower will pay all premiums thereon promptly upon demand
by Bank. Until such payment is made by Borrower, the amount of all such premiums
shall be added to and become part of the Obligations. If any loss occurs at any
time when Borrower has failed to perform Borrower's covenants and agreements in
this Section, Bank shall nevertheless be entitled to the benefit of all
insurance covering the loss and held by or for Borrower, to the same extent as
if it had been made payable to Bank. Upon any foreclosure of the Mortgage or
transfer of title to the Mortgaged Property in extinguishment of the whole or
any part of the Loan or any other amounts owing by Borrower to Bank, all of
Borrower's right, title and interest in and to the insurance policies referred
to in this Section (including unearned premiums) and all proceeds payable
thereunder shall thereupon vest in the purchaser at foreclosure or other such
transferee, to the extent permissible under such policies, and Bank is hereby
irrevocably appointed by Borrower as attorney-in-fact for Borrower to assign any
such policy to said purchaser or other such transferee without accounting to
Borrower for any unearned premiums thereon. Bank shall have the right (but not
the obligation) to make proof of loss for, settle and adjust any claim under,
and receive the proceeds of, all insurance for loss of or damage to the
Mortgaged Property, and the expenses incurred by Bank in the adjustment and
collection of insurance proceeds shall be added to and become part of the
Obligations and shall be due and payable to Bank on demand. Bank shall not be,
under any circumstances, liable or responsible for failure to collect or
exercise diligence in the collection of any of such proceeds or for the
obtaining, maintaining or adequacy of any insurance or for failure to see to the
proper application of any amount paid over to Borrower. Any such proceeds
received by Bank shall be applied and disbursed as provided in this Agreement.
Borrower appoints Bank as Borrower's attorney-in-fact to cause the issuance of
or an endorsement of any policy and to otherwise bring Borrower into compliance
with the provisions of this Section and to make any claim for, receive payment
for, and execute and endorse any documents, checks or other instruments in
payment for loss, theft, or damage under any such insurance policy.

 



33

 

 

(B)         Subject to the provisions of the immediately succeeding paragraph,
after deducting from said insurance proceeds all of its expenses incurred in the
collection and administration of such sums, including Attorneys' Fees, Bank
shall apply the same (i) to the payment of the Obligations, whether or not due
and in whatever order Bank elects, (ii) to the repair and/or restoration of the
Mortgaged Property, or (iii) for any other purposes or objects for which Bank is
entitled to advance funds hereunder, all without affecting Bank's Lien, and any
balance of such monies then remaining shall be paid to Borrower or the Person
lawfully entitled thereto. Bank shall not be held responsible for any failure to
collect any insurance proceeds due under the terms of any policy regardless of
the cause of such failure.

 

(C)         Notwithstanding the provisions of 7.3(B) to the contrary, if
requested by Borrower, Bank agrees that the proceeds of any insurance or any
part thereof (after deducting therefrom all of its expenses incurred in the
collection and administration of such sums, including Attorneys' Fees) will be
made available by Bank (consistent with disbursement procedures and subject to
such terms and conditions as provided hereunder with respect to Advances to be
made hereunder) to be applied by Borrower to restoration or repair of the
Mortgaged Property provided the following conditions are met:

 

(I)         There exists no Default;

 

(2)         Borrower presents sufficient evidence satisfactory to Bank that (A)
the Improvements are capable of being, and will be, restored in compliance with
all applicable Laws to an architectural whole and to substantially the same
condition and value as prior to the casualty, (B) restoration of the
Improvements to an architectural whole will be completed on or before the
Maturity Date, (C) there are sufficient funds from such insurance proceeds and
other available monies, to completely restore or repair the Improvements to an
architectural whole, as well as to maintain relevant debt service coverages and
other operating expenses, and (D) Bank will not incur any liability to any other
Person as a result of such use or release of insurance proceeds;

 



34

 

 

(3)         The plans and specifications for restoration or repair are approved
in writing by Bank, in its discretion;

 

(4)         All parties having existing or expected possessory interests in the
Improvements agree to continue, in a manner reasonably satisfactory to Bank, to
fulfill the contract terms then in effect following the restoration or repair
(including, without limitation, the payment of rent or other sums without
abatement or reduction except as approved by Bank, in its discretion), or
Borrower shall deliver security reasonably satisfactory to Bank, in its
discretion, or evidence of adequate proceeds of business interruption insurance,
to substitute for the loss of income caused by the failure of any such
possessory interest to agree to continue to fulfill the contract terms then in
effect following restoration or repair;

 

(5)         All parties having operating, management or franchise interests in,
and arrangements concerning, the Improvements, if any, are contractually
obligated to continue their interests and arrangements for the contract terms
then in effect following the restoration or repair;

 

(6)         All parties having commitments to provide financing with respect to
the Improvements, to purchase Borrower's Interest in full or in part in the
Improvements, or to purchase all or any part of the Loan, agree in a manner
reasonably satisfactory to Bank that their commitments will continue in full
force and effect and, if necessary, the expiration of such commitments will be
extended by the time necessary to complete the restoration or repair; and

 

(7)         Borrower shall enter into such agreements and deliver such other
documents and other things as may be reasonably required by Bank in connection
with the disbursement of all such proceeds.

 

If the foregoing conditions are satisfied within ninety (90) days of the date of
loss, then the insurance proceeds shall be held by Bank and, after deducting
from said insurance proceeds all of its expenses incurred in the collection and
administration of such sums, including Attorneys' Fees, Bank shall disburse the
net insurance proceeds to or on behalf of Borrower (pursuant to a procedure
reasonably satisfactory to Bank) as repair or restoration progresses and to the
extent such proceeds are required to defray the expenses of such restoration or
repair; and to the extent any such proceeds are not required to defray the
expenses of such restoration or repair, Bank may, at its option, apply any such
unused proceeds as provided for in the immediately preceding paragraph (B) of
this Section. At all times during such restoration or repair, Borrower shall
deposit with Bank funds which, when added to insurance proceeds on deposit with
Bank, are sufficient to complete the restoration or repair of the Improvements
to an architectural whole, as determined by Bank in Bank's discretion, in
accordance with the approved plans and specifications and all applicable Laws,
including, but not limited to, Construction Laws.

 

35

 

 

If the conditions set forth in clauses (1) through (7) of this Section are not
satisfied within ninety (90) days of the date of loss, then the insurance
proceeds shall be disbursed as provided for in the immediately preceding
paragraph (B) of this Section.

 

(D)         If all or any portion of the Mortgaged Property shall be damaged or
taken through condemnation (which term shall include any damage or taking by any
Governmental Authority and any transfer by private sale in lieu thereof), either
temporarily or permanently, other than an insubstantial taking which does not
materially adversely affect access or the use of the Mortgaged Property for its
intended purposes, then a portion of or the entire Obligations shall, at the
option of Bank, immediately become due and payable. Borrower, immediately upon
obtaining knowledge of the institution, or the proposed, contemplated or
threatened institution of any action or proceeding for the taking through
condemnation of the Mortgaged Property or any part thereof will notify Bank, and
Bank is hereby authorized, at its option, to commence, appear in and prosecute,
through counsel selected by Bank, in its own or in Borrower's name, any action
or proceeding relating to any condemnation. Borrower may compromise or settle
any claim for compensation, but shall not make any compromise or settlement for
an award unless all of the Obligations are paid and satisfied in full, without
the prior written consent of Bank. All such compensation, awards, damages,
claims, rights of action and proceeds and the right thereto are hereby assigned
by Borrower to Bank, and Bank is authorized, at its option, to collect and
receive all such compensation, awards or damages and to give proper receipts and
acquittances therefor without any obligation to question the amount of any such
compensation, awards or damages. After deducting from said condemnation proceeds
all of its expenses incurred in the collection and administration of such sums,
including Attorneys' Fees, the net proceeds shall be dealt with by Bank in
accordance with, and subject to, the same terms and conditions as set forth in
Paragraph (B) or Paragraph (C), as applicable, of Section 7.3 hereof as if the
condemnation proceeds were insurance proceeds and as if the date the
condemnation proceeds become payable to Borrower was the date of loss.

 

7.4           Assigned Document Covenants.

 

(A)         Except as may otherwise be expressly provided for in this Agreement,
including the immediately following paragraph, Borrower shall (a) observe and
perform all the obligations imposed upon Borrower under each Assigned Document;
(b) not do, or permit to be done, anything to impair the security of any
Assigned Document; (c) promptly send to Bank copies of each notice of default
which Borrower shall send or receive under the Assigned Documents; (d) enforce
the performance and observance of the provisions of each Assigned Document; (e)
not collect any of the Rents except as set forth in this Agreement; (f) not
subordinate any Assigned Document to any Lien, or permit, consent, or agree to
any such subordination without the prior written consent of Bank; (g) not convey
or transfer, and shall not suffer or permit a conveyance or transfer of, the
Mortgaged Property, or of any interest in the Mortgaged Property, so as to
affect directly or indirectly, approximately or remotely, a merger of the
estates and rights of, or a termination or diminution of the obligations of any
other party to and under any Assigned Lease; (h) not consent to any assignment
of, or subletting under, any Assigned Lease without the prior written consent of
Bank (which consent shall not be unreasonably withheld, conditioned or delayed);
(i) at Bank's request, execute any documentation confirming the assignment and
transfer to Bank of each Assigned Document; and (j) execute and deliver, at the
request of Bank, all other further assurances, confirmations and assignments in
the Assigned Documents as Bank shall, from time to time, require in order to
evidence or secure the rights of Bank hereunder.

 



36

 

 

(B)         Notwithstanding the provisions of the immediately preceding
paragraph, so long as there shall not exist any Event of Default, then Borrower
shall have the right to continue to exercise all its rights and perform its
obligations under the Assigned Documents, including the right to collect each
payment of Rents at the time provided in the applicable Assigned Lease for such
payment.

 

7.5           Escrow Deposits. Upon the occurrence and during the continuation
of an Event of Default, at the option of Bank and further to secure the payment
of taxes, assessments, other charges, and insurance premiums applicable or
attributable to the Mortgaged Property, Borrower shall upon request of Bank
deposit with Bank, on the first day of each month, such amounts as, in the
estimation of Bank, shall be necessary to pay such taxes, assessments, charges
and premiums as they become due; said deposits to be held and to be used by Bank
to pay such taxes, assessments, charges and premiums as the same accrue and are
payable. Payment from said sums for said purposes shall be made by Bank at its
discretion and may be made even though such payments will benefit subsequent
owners of the Mortgaged Property. Said deposits shall not be, nor be deemed to
be, trust funds, but may be, to the extent permitted by applicable Law,
commingled with the general funds of Bank, and no interest shall be payable in
respect thereof. If said deposits are insufficient to pay the taxes and
assessments, insurance premiums and other charges in full as the same become
payable, Borrower will deposit with Bank such additional sum or sums as may be
required in order for Bank to pay such taxes and assessments, insurance premiums
and other charges in full. Upon any Default, Bank may, at its option, apply any
money in the fund relating from said deposits to the payment of the Obligations
in such manner as it may elect.

 

7.6           General Covenants and Agreements Pertaining to the Collateral.
Borrower covenants and agrees that promptly after Borrower's learning thereof,
Borrower shall inform. Bank in writing of any delay or default in Borrower's
performance of any of its obligations under any Assigned Document, if such delay
or default may give rise a Material Adverse Change.

 

7.7           Visitation. At reasonable times upon prior written notice to
Borrower, Borrower agrees to permit representatives of Bank from time to time to
visit and inspect the Collateral, all Records related thereto, the premises upon
which any of the Collateral is located, and any of the other offices and
properties of Borrower; to examine the assets, books of account, and Records of
Borrower; to discuss the affairs and finances of Borrower with and be advised as
to the same by the officers thereof; and to verify the amount, quantity, value
and condition of, or any other matter relating to, the Collateral.

 

7.8           Filing Fees and Taxes. Borrower covenants and agrees to pay all
recording and filing fees, revenue stamps, taxes and other expenses and charges
payable in connection with the execution and delivery to Bank of this Agreement
and the other Loan Documents, and the recording, filing, satisfaction,
continuation and release of any financing statements or other instruments filed
or recorded in connection herewith or therewith.

 

37

 

 

7.9           Underlying Documents. Borrower covenants and agrees that it will,
upon the written request therefor by Bank, promptly deliver possession to Bank
of copies of any or all of the Assigned Documents.

 

7.10 Further Assurances. Borrower covenants and agrees that, at Borrower's cost
and expense, upon request of Bank, Borrower shall duly execute and deliver, or
cause to be duly executed and delivered, to Bank such further instruments and do
and cause to be done such further acts as may be necessary or proper in the
reasonable opinion of Bank or its counsel to carry out more effectively the
provisions and purposes of this Agreement.

 

ARTICLE VIII

 

8.          DEFAULT

 

8.1           Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:

 

(A)         Borrower shall fail to pay any installment of principal or interest
or any other amount payable hereunder or under any other Loan Document as and
when the same becomes due.

 

(B)         Any Borrower Party shall fail to pay, perform or observe any other
obligation, condition or covenant to be observed or performed by it hereunder or
under any of the Loan Documents, and such failure shall continue for thirty (30)
days after the earlier of:

 

 (1)         Notice of such failure from Bank; or

 

 (2)         Bank is notified of such failure or should have been so notified by
any Borrower Party pursuant this Agreement.

 

(C)         There shall occur any Event of Default as defined and provided under
any other Loan Document.

 

(D)         There shall occur any default or event of default (after the
expiration of any applicable grace and cure period) under any agreement of any
Borrower Party with Bank and relating to the borrowing of money or the extension
of credit.

 

(E)         The validity or enforceability of this Agreement or any of the other
Loan Documents shall be contested by any Borrower Party, and/or any Borrower
Party shall deny that it has any or further liability or obligation hereunder or
thereunder.

 

(F)         Assignment or attempted assignment by any Borrower Party of this
Agreement, any rights hereunder, or any Advance to be made hereunder, or the
conveyance, lease, mortgage, or any other alienation or encumbrance of the
Collateral or any interest therein without the prior written consent of Bank,
except for Permitted Leases and Other Transfers of Collateral.

 

38

 

 

(G)         Except as otherwise permitted herein, the transfer of Borrower's
Interest in, or rights under, this Agreement by operation of law or otherwise,
including, without limitation, such transfer by Borrower as debtor in possession
under the Bankruptcy Code, or by a trustee for Borrower under the Bankruptcy
Code, to any Third Person, whether or not the obligations of Borrower under this
Agreement are assumed by such Third Person.

 

(H)         The institution of a foreclosure or other possessory action against
the Collateral or any part thereof.

 

(I)         Substantial damage to, or partial or total destruction of, the
Mortgaged Property by fire or other casualty or the taking of any of the
Mortgaged Property, temporarily or permanently, by eminent domain, and
Borrower's failure to restore, repair, replace, or rebuild the Mortgaged
Property as and when required under the terms of any Loan Document.

 

(J)         Failure or refusal by the Title Insurance Company, by reason of any
matter affecting title to the Collateral, to insure any Advance as giving rise
to a valid first Lien, subject only to the Permitted Liens.

 

(K)         The occurrence of a default or event of default (after the
expiration of any applicable notice and cure period) under the Ground Lease, any
Master Lease or any Master Lease Guaranty, or the early termination of the
Ground Lease, any Master Lease or any Master Lease Guaranty.

 

(L)         The death or dissolution of any Borrower Party, or any Change in
Control (except as permitted herein).

 

(M)         Any financial statement, representation, warranty or certificate
made or furnished by any Borrower Party to Bank in connection with this
Agreement, or as inducement to Bank to enter into this Agreement, or in any
separate statement or document to be delivered hereunder to Bank, shall be
false, incorrect, or incomplete in any material respect when made.

 

(N)         Any Material Adverse Change.

 

(0)         Any Borrower Party shall admit its inability to pay its debts as
they mature, or shall make an assignment for the benefit of itself or any of its
creditors.

 

(P)         Proceedings in Bankruptcy, or under any other Laws for the relief of
debtors, now or hereafter existing, shall be commenced by any Borrower Party, or
shall be commenced against any Borrower Party and shall not be discharged within
sixty (60) days of commencement.

 

(Q)         Any Borrower Party shall suffer final judgments for payment of money
aggregating in excess of $100,000.00 and shall not discharge the same within a
period of thirty (30) days unless, pending further proceedings (including
appeals), execution has not been commenced or if commenced has been effectively
stayed.

 

(R)         A receiver or trustee shall be appointed for any Borrower Party or
for any substantial part of their assets, or any proceedings shall be instituted
for the dissolution or the full or partial liquidation of any Borrower Party,
and such receiver or trustee shall not be discharged within thirty (30) days of
his appointment, or such proceedings shall not be discharged within sixty (60)
days of its commencement, or any Borrower Party shall discontinue business or
materially change the nature of its business.

 



39

 

 

(S)         A judgment creditor of any Borrower Party shall obtain possession of
any of the Collateral by any means, including, without limitation, levy,
distraint, replevin or self-help.

 

(T)         Borrower shall fail to maintain the Debt Service Coverage
Requirement.

 

(U)         There shall occur any default or event of default (after the
expiration of any applicable notice or cure period) or other early termination
of the Swap Agreement or any other Bank Swap Document.

 

Provided that with respect to any of the foregoing, such Event of Default will
be deemed to have occurred upon the occurrence of such event Without Notice if
Bank is prevented from giving notice by Bankruptcy or other applicable Law.

 

8.2           No Advances After Default. Upon the occurrence and during the
continuance of any Default, and notwithstanding any provision contained herein
or in any other Loan Document to the contrary, Bank shall have the absolute
right to refuse to make, and shall be under no obligation to make, any further
Advances.

 

8.3           Acceleration. All Obligations shall, at the option of Bank, become
immediately due and payable, Without Notice, upon the occurrence of an Event of
Default without further action of any kind.

 

8.4           General Remedies. Upon the occurrence of any Event of Default,
Bank shall have, in addition to the rights and remedies given it by this
Agreement and the other Loan Documents, all those allowed by all applicable Laws
as enacted in any Jurisdiction in which any Collateral may be located. Without
limiting the generality of the foregoing, Bank may immediately, Without Notice,
sell at public or private sale or otherwise realize upon, the whole or, from
time to time, any part of the Collateral, or any interest which Borrower may
have therein.

 

8.5           Bank's Additional Rights and Remedies. Upon the occurrence of any
Event of Default and except as may otherwise be prohibited or expressly provided
for to the contrary under applicable Law, in addition to any rights or remedies
Bank may otherwise have under this Agreement, any other Loan Documents, or under
applicable Laws, Bank shall have the right, Without Notice, to take any or all
of the following actions at the same or different times:

 

(A)         To cancel Bank's obligations arising under this Agreement;

 

(B)         To institute appropriate proceedings to enforce all rights and
remedies available to Bank at law or in equity;

 

40

 

 

(C)         To appoint or seek appointment of a receiver, Without Notice and
without regard to the solvency of Borrower or the adequacy of the security, for
the purpose of preserving the Collateral, preventing waste, and to protect all
rights accruing to Bank by virtue of this Agreement and the other Loan
Documents. All expenses incurred in connection with the appointment of such
receiver, or in protecting, preserving, or improving the Collateral, shall be
charged against Borrower and shall be secured by the Security Documents and
enforced as a Lien against the Collateral;

 

(D)         To proceed to perform any and all of the duties and obligations and
exercise all the rights and remedies of Borrower contained in the Assigned
Documents as fully as Borrower could itself; and

 

(E)         To take possession of the Mortgaged Property and/or the Rents and
have, hold, manage, lease and operate the Mortgaged Property on such terms and
for such period of time as Bank may in its discretion deem proper, and, either
with or without taking possession of the Mortgaged Property in Bank's own name:

 

(1)         Make any payment or perform any act which Borrower has failed to
make or perform, in such manner and to such extent as Bank may deem necessary to
protect the security provided for in this Agreement, or otherwise, including
without limitation, the right to appear in and defend any action or proceeding
purporting to affect the security provided for in this Agreement, or the rights
or powers of Bank;

 

(2)         Lease the Mortgaged Property or any portion thereof in such manner
and for such Rents as Bank shall determine in its discretion; or

 

(3)         Demand, sue for, or otherwise collect and receive from all Persons
all Rents, including those past due and unpaid, with full power to make from
time to time all alterations, renovations, repairs or replacements of and to the
Mortgaged Property (or any part thereof) as may seem proper to Bank and to apply
the Rents to the payment of (in such order of priority as Bank, in its
discretion, may determine):

 

(a)          All expenses of managing the Mortgaged Property, including, without
limitation, the salaries, fees and wages of a managing agent and such other
employees as Bank may deem necessary or desirable;

 

(b)          All taxes, charges, claims, assessments, water rents, sewer rents,
and any other liens, and premiums for all insurance which Bank may deem
necessary or desirable, and the cost of all alterations, renovations, repairs,
or replacements, and all expenses incidental to taking and retaining possession
of the Mortgaged Property;

 

(c)          All or any portion of the Loan; and/or

 

(d)          All costs and Attorneys' Fees in connection therewith.

 

In connection with the foregoing, Borrower hereby authorizes and directs each
party to any Assigned Document (other than Borrower), upon receipt from Bank of
written notice to the effect that an Event of Default exists, to pertain' all of
its obligations under the Assigned Document as directed by Bank, and to continue
to do as so directed until otherwise notified by Bank.

 



41

 

 

8.6           Right of Set-Off. Upon the occurrence of any Event of Default,
Bank may, and is hereby authorized by Borrower, at any time and from time to
time, to the fullest extent permitted by applicable Laws, and Without Notice to
Borrower, set-off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and any other indebtedness at any
time owing by Bank to, or for the credit or the account of, Borrower against any
or all of the Obligations now or hereafter existing whether or not such
Obligations have matured and irrespective of whether Bank has exercised any
other rights that it has or may have with respect to such Obligations, including
without limitation any acceleration rights. The aforesaid right of set-off may
be exercised by Bank against Borrower or against any trustee in bankruptcy,
debtor in possession, assignee for the benefit of the creditors, receiver, or
execution, judgment or attachment creditor of Borrower, or such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off shall not have been exercised by Bank prior to
the making, filing or issuance, or service upon Bank of, or of notice of, any
such petition; assignment for the benefit of creditors; appointment or
application for the appointment of a receiver; or issuance of execution,
subpoena, order or warrant. Bank agrees to promptly notify Borrower after any
such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
Bank under this Section are in addition to the other rights and remedies
(including, without limitation, other rights of set-off) which Bank may have.

 

8.7           Application of Proceeds. Except as otherwise expressly required to
the contrary by applicable Law or any Loan Document, the net cash proceeds
resulting from the exercise of any of the rights and remedies of Bank under this
Agreement, after deducting all charges, expenses, costs and Attorneys' Fees
relating thereto, shall be applied by Bank to the payment of the Obligations,
whether due or to become due, in such order and in such proportions as Bank may
elect; and Borrower shall remain liable to Bank for any deficiency.

 

ARTICLE IX

 

9.          MISCELLANEOUS.

 

9.1           Termination of Bank's Lien. This Agreement and Bank's Lien will
not be terminated until one of Bank's officers signs a written termination or
satisfaction agreement to such effect. Even if Borrower should pay all of the
Obligations owing to Bank Parties at any one time, Bank's Lien will continue to
secure any amount Borrower should later owe Bank until the written termination
or satisfaction agreement referred to above has been executed by Bank (provided
that Bank agrees to promptly provide a written termination or satisfaction
agreement upon request of Borrower, provided that the Obligations have been paid
and performed in full (other than at-matured Obligations which by the terms of
the Loan Documents will survive the termination of this Agreement), Bank has no
obligation to make any further Advances, and there is not existing any Default).
Except as otherwise expressly provided for in this Agreement, no termination of
this Agreement shall in any way affect or impair the representations,
warranties, agreements, covenants, obligations, duties and Obligations of
Borrower Party or the powers, rights, and remedies of Bank under this Agreement
with respect to any transaction or event occurring prior to such termination,
all of which shall survive such termination. In no event shall Bank be obligated
to terminate Bank's Lien or return or release the Collateral or any portion
thereof to Borrower Party (a) until payment in full of the Obligations, or (b)
if Bank is obligated to extend credit to Borrower.

 

42

 

 

9.2           Construction. The provisions of this Agreement shall be in
addition to those of any other Loan Document and any guaranty, pledge or
security agreement, mortgage, deed of trust, security deed, note or other
evidence of liability given by any Borrower Party to or for the benefit of any
Bank Party, all of which shall be construed as complementary to each other, and
all existing liabilities and obligations of any Borrower Party to any Bank Party
and any Liens heretofore granted to or for the benefit of any Bank Party shall,
except and only to the extent expressly provided herein to the contrary, remain
in full force and effect, and shall not be released, impaired, diminished, or in
any other way modified or amended as a result of the execution and delivery of
this Agreement or any other Loan Document or by the agreements and undertaking
of any Borrower Party contained herein and therein. Nothing herein contained
shall prevent any Bank Party from enforcing any or all other notes, guaranties,
pledges or security agreements, mortgages, deeds of trust, or security deeds in
accordance with their respective terms. In the event of a conflict between any
of the provisions of this Agreement, the Note, any one or more of the Security
Documents or any other Loan Document, the provisions most favorable to Bank
Parties shall control.

 

9.3           Indemnity. Borrower agrees to indemnify Bank Parties and their
respective officers, directors, agents, and attorneys against, and to hold Bank
Parties and all such other Persons harmless from all Default Costs, which
indemnification is in addition to, and not in derogation of, any statutory,
equitable, or common law right or remedy Bank Parties may have for breach of
representation, warranty, statement or covenant or otherwise may have under any
of the Loan Documents. This agreement of indemnity shall be a continuing
agreement and shall survive payment of the Loan and termination of this
Agreement.

 

9.4           Bank's Consent or Approval. Except where otherwise expressly
provided in the Loan Documents, in any instance where any matter or thing is
required to be "satisfactory" to Bank or to Bank's "satisfaction", or in Bank's
"discretion" where the approval, consent, or the exercise of Bank's judgment or
discretion is required or permitted, the granting or denial of such approval or
consent and the exercise of such judgment or discretion shall be (a) within the
sole and absolute discretion of Bank; and (b) deemed to have been given only by
a specific writing intended for the purpose given and executed by Bank.

 

9.5           Enforcement and Waiver by Bank. Bank shall have the right at all
times to enforce the provisions of this Agreement and each of the other Loan
Documents in strict accordance with the terms hereof and thereof,
notwithstanding any conduct or custom on the part of Bank in refraining from so
doing at any time or times. The failure of Bank at any time or times to enforce
its rights under such provisions, strictly in accordance with the same, shall
not be construed as having created a custom in any way or manner contrary to
specific provisions of this Agreement or as having in any way or manner modified
or waived the same. All rights and remedies of Bank are cumulative and
concurrent and the exercise of one right or remedy shall not be deemed a waiver
or release of any other right or remedy.

 

43

 

 

9.6           No Representation, Assumption, or Duty. Nothing, including any
Advance or acceptance of any document or instrument, shall be construed as a
representation or warranty, express or implied, to any Person by any Bank Party.
Any inspection or audit of the Collateral or the Records of Borrower, or the
procuring of documents and financial and other information, by or on behalf of
any Bank Party shall be for Bank Parties' protection only, and shall not
constitute any assumption of responsibility by any Bank Party with respect
thereto or relieve Borrower of any of Borrower's obligations. No Bank Party has
any duty to supervise or to inspect the Mortgaged Property nor any duty of care
to Borrower or any other Person to protect against, or inform Borrower or any
other person of, the existence of negligent, faulty, inadequate or defective
design or construction of any improvements to the Mortgaged Property.

 

9.7           Expenses of Bank. Borrower will, on demand, reimburse Bank for all
expenses incurred by Bank in connection with the preparation, amendment,
modification or enforcement of this Agreement and the other Loan Documents
and/or in the collection of any amounts owing from Borrower or any other Person
to Bank under this Agreement or any other Loan Document and, until so paid, the
amount of such expenses shall be added to and become part of the Obligations.

 

9.8           Attorneys' Fees. If at any time or times hereafter Bank employs
counsel to advise or provide other representation with respect to this
Agreement, any Loan Document, or any other agreement, document or instrument
heretofore, now or hereafter executed by any Borrower Party and delivered to
Bank with respect to the Obligations, or to commence, defend or intervene, file
a petition, complaint, answer, motion or other pleadings or to take any other
action in or with respect to any suit or proceeding relating to this Agreement,
any Loan Document, or any other agreement, instrument or document heretofore,
now or hereafter executed by any Borrower Party and delivered to Bank with
respect to the Obligations, or to represent Bank in any litigation with respect
to the affairs of any Borrower Party, or to enforce any rights of Bank or
obligations of any Borrower Party or any other Person which may be obligated to
Bank by virtue of this Agreement, any Loan Document, or any other agreement,
document or instrument heretofore, now or hereafter delivered to Bank by or for
the benefit of Borrower with respect to the Obligations, or to collect from
Borrower any amounts owing hereunder, then in any such event, all of the
Attorneys' Fees incurred by Bank arising from such services and any expenses,
costs and charges relating thereto shall constitute additional obligations of
Borrower payable on demand and, until so paid, shall be added to and become part
of the Obligations.

 

9.9           Exclusiveness. This Agreement and the other Loan Documents are
made for the sole protection of Borrower, Bank Parties and Bank Parties'
successors and assigns, and no other Person shall have any right of action
hereunder.

 

9.10 Notices. Any notices or consents required or permitted by this Agreement
shall be in writing and shall be deemed delivered if delivered in person or if
sent by certified mail, postage prepaid, return receipt requested, or by
nationally-recognized overnight courier service (such as Federal Express), as
follows, unless such address is changed by written notice hereunder:

 

44

 

 

(A)          If to Borrower:

 

ARHC MNPERIL001, LLC c/o American

Realty Capital 405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Mr. Boris Korotkin, Vice President

 

with a copy to:

 

Akomea Poku-Kankam, Esq.

American Realty Capital

202 East Franklin Street, #C

Monroe, North Carolina 28112

 

(B)          If to Carveout Guarantor:

 

American Realty Capital Healthcare Trust Operating Partnership, L.P.

do American Realty Capital 405 Park

Avenue, 15th Floor New York, New York

10022 Attention: Mr. Boris Korotkin, Vice

President

 

with a copy to:

 

Akomea Poku-Kankam, Esq.

American Realty Capital

202 East Franklin Street, #C

Monroe, North Carolina 28112

 

(C)          If to Bank:

 

Regions Bank

1900 5th Avenue North, 14th Floor

Birmingham, Alabama 35203

Attention: Healthcare Banking

 

with a copy to:

 

Ray D. Gibbons, Esq.

Gibbons Graham LLC

100 Corporate Parkway, Suite 125

Birmingham, Alabama 35242

 

9.11 Waiver and Release by Borrower. Unless and only to the extent as may be
expressly limited or prohibited under applicable Laws or as provided for herein
or in any other Loan Document to the contrary, Borrower (A) waives protest of
all commercial paper at any time held by Bank on which Borrower is any way
liable; (B) waives notice of acceleration and of intention to accelerate; (C)
waives notice and opportunity to be heard, after acceleration, before exercise
by Bank of the remedies of self-help, set-off, or of other summary procedures
permitted by any applicable Laws or by any agreement with Borrower, and except
where required hereby or by any applicable Laws which requirement cannot be
waived, notice of any other action taken by Bank; and (D) releases Bank Parties
and their respective officers, attorneys, agents and employees from all claims
for loss or damage caused by any act or omission on the part of any of them in
connection with the Obligations, the Loan Documents or the Bank Swap Documents.

 

45

 

 

9.12 Limitation on Waiver of Notice, Etc. Notwithstanding any provision of this
Agreement to the contrary, to the extent that any applicable Law expressly
limits any waiver of any right contained herein or in any other Loan Document
(including any waiver of any notice or other demand), such waiver shall be
ineffective to such extent.

 

9.13 Participation. Notwithstanding any other provision of this Agreement,
Borrower understands and agrees that Bank may enter into participation or other
agreements with Participants whereby Bank will allocate certain percentages of
its commitment to them and/or assign all or a portion of its rights and
obligations under this Agreement and/or the other Loan Documents. Borrower
acknowledges and agrees that, for the convenience of all parties, this Agreement
is being entered into with. Bank only and that its obligations under this
Agreement are undertaken for the benefit of, and as an inducement to each such
Participant as well as Bank, and Borrower hereby agrees that, at Bank's election
and if consistent with the terms of any such participation or other agreement,
upon notice from Bank to Borrower, each such Participant shall have the same
rights and/or obligations as if it were an original party to this Agreement,
subject only to any contrary provision in such participation or other agreement,
and Borrower hereby grants to each such Participant, the right to set off
deposit accounts maintained by Borrower with such Participant. Borrower
authorizes Bank to disclose financial and other information regarding Borrower
to Participants and potential Participants.

 

9.14 Governing Law. This Agreement is entered into and performable in Jefferson
County, Alabama, and the substantive Laws, without giving effect to principles
of conflict of laws, of the United States and the State of Alabama shall govern
the construction of this Agreement and the other Loan Documents, and the rights
and remedies of the parties hereto and thereto, except to the extent that the
location of any Collateral in a Jurisdiction other than Alabama requires that
the perfection of Bank's Lien and the enforcement of certain of Bank's remedies
with respect to the Collateral be governed by the Laws of such other
Jurisdiction.

 

9.15 SUBMISSION TO JURISDICTION., WAIVERS.

 

(A) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(I) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF ALABAMA, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
NORTHERN DISTRICT OF ALABAMA, AND APPELLATE COURTS FROM ANY THEREOF;

 

46

 

 

(2)         CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

 

(3)         AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS
SET FORTH IN SECTION 9.10 OR AT SUCH OTHER ADDRESS OF WHICH BANK SHALL HAVE BEEN
NOTIFIED PURSUANT THERETO; AND

 

(4)         AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION.

 

(B) BORROWER AND BANK HEREBY:

 

(1)         IRREVOCABLY AND UNCONDITIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OR COUNTERCLAIM OF ANY TYPE AS TO ANY MATTER ARISING
DIRECTLY OR INDIRECTLY OUT OF OR WITH RESPECT TO THIS AGREEMENT, THE NOTE, ANY
OF THE OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH; AND

 

(2)         AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT
BETWEEN THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR
CONTROVERSY OF ANY KIND WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

9.16 Binding Effect, Assignment. This Agreement shall inure to the benefit of,
and shall be binding upon, the respective successors and permitted assigns of
the parties hereto. Borrower does not have any right to assign any of its rights
or obligations hereunder without the prior written consent of Bank.

 

9.17 Entire Agreement, Amendments. This Agreement, including the Exhibit hereto,
which is hereby incorporated herein by reference, and the documents executed and
delivered pursuant hereto, constitute the entire agreement between the parties,
and which may be amended only by a writing signed on behalf of each party.

 

47

 

 

9.18 Severability. If any provision of this Agreement, the Note, or any of the
other Loan Documents shall be held invalid under any applicable Laws, such
invalidity shall not affect any other provision of this Agreement or such other
instrument or agreement that can be given effect without the invalid provision,
and, to this end, the provisions hereof are severable.

 

9.19 Headings. The section and paragraph headings hereof are inserted for
convenience of reference only, and shall not alter, define, or be used in
construing the text of such sections and paragraphs.

 

9.20 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.

 

9.21 Seal. This Agreement is intended to take effect as an instrument under
seal.

 

48

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above,

 

  BORROWER:       ARHC MNPERIL001, LLC,   a Delaware limited liability company  
    By:  /s/ William M. Kahane     William M. Kahane, its President       BANK:
      REGIONS BANK,   an Alabama banking corporation       By:     Its:  

 

[Credit Agreement]

 

49

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

  BORROWER:       ARHC MNPERIL001, LLC,   a Delaware limited liability company  
    By:       William M. Kahane, its President       BANK:       REGIONS BANK,  
An Alabama banking corporation       By:  /s/ Vice President, Regions Bank  
Its:  Vice President

 

[Credit Agreement]

 

50

 

 

SCHEDULE 7.3

 

INSURANCE REOUIREMENTS

 

General Requirements

 

Relating to Insurer: All insurance coverages required by the Loan Documents must
be provided by insurance companies acceptable to the Bank that are rated at
least an "A- IX" or better by Best's Insurance Guide.

 

Each insurance policy must (i) permit the Bank to pay premiums at the Bank's
discretion and (ii) as respects any third party liability claim brought against
the Bank, obligate the insurer to defend Bank as an additional insured
thereunder.

 

Relating to Documentation of Coverage: The Borrower shall submit to Bank an
ACORD 27 or 28 certificate, effective with the closing of the loan, evidencing
all required insurance coverage and that must be furnished annually thereafter,
prior to the expiration date of the preceding policy(ies). The Bank reserves the
right to require a complete copy of the policy.

Cancellation and Modification Clause:

 

1.The insurer hereby agrees that its policy will not lapse, terminate, or be
canceled, or be amended or modified to reduce limits or coverage terms unless
and until Regions Bank has received not less than thirty (30) days' prior
written notice thereof at the following address:

 

Regions Bank

Attn: Loan Operations P.O. Box 1984

Birmingham, AL 35201

 

Flood Insurance Address:

 

Regions Bank

P.O. Box 100006

Kennesaw, GA 30156

 

2.Notwithstanding the foregoing, in the event of cancellation due to non-payment
of premium, the insurer shall provide not less than ten (1 0) days' Notice of
Cancellation to:

Regions Bank

Attn: Loan Operations P.O. Box 1984

Birmingham, AL 35201

 

Flood Insurance Address:

 

Regions Bank

P.O. Box 100006

Kennesaw, GA 30156

 

51

 

 

Mortgage Clause: All policies providing physical damage type coverages on the
building or improvements shall show the mortgage interest as follows:

 

Regions Bank (its successors and assigns) Attn: Loan Operations

P.O. Box 1984

Birmingham, AL 35201

 

Flood Insurance Address:

 

Regions Bank

P.O. Box 100006

Kennesaw, GA 30156

 

Loss Payable Clause: All policies providing physical damage type coverages on
the personal property or construction materials not yet a part of the
improvements shall show a Loss Payee interest as follows:

 

Loss, if any, under this policy shall be payable to Regions Bank, its successors
and assigns, as their interests may appear

 

Regions Bank (its successors and assigns) Attn: Loan Operations

P.O. Box 1984

Birmingham, AL 35201

 

Types of Insurance- During the Construction Period

 

All Risks or Special Form Builders' Risk insurance (on a Completed Value Form).
The deductible amount thereunder shall be borne by the Borrower in the event of
a loss, and the deductible must not exceed $25,000 per occurrence. Further, in
the event of a loss, the Borrower shall abide by all provisions of the insurance
contract, including proper and timely notice of the loss to the insurer, and the
Borrower further agrees it will notify Bank of any loss in the amount of $25,000
or greater and that no claim at or in excess of $25,000 thereunder shall be
settled without the prior written consent of the Bank, which consent shall not
be unreasonably withheld or delayed by the Bank.

 

Subject to notice provisions contained above in the "Cancellation and
Modification Clause", the Builders Risk policy shall contain a Standard Mortgage
Holder Endorsement to guarantee to the benefit of Bank said coverages shall not
be voided or canceled, without proper notice, by reason of (i) any act of
negligence, or breach of any condition, declaration of warranty contained in any
such policy by the Borrower or any third party, (ii) the occupation, operation
or use of the Project for purposes more hazardous than those permitted by the
terms of the policy, (iii) any foreclosure or other proceeding or notice of sale
relating to the Project, or (iv) any change in the title to or ownership of all
or any portion of the Project.

 

Debris Removal coverage shall be included in an amount deemed appropriate by the
Borrower, but in no event less than $250,000 for removal from a casualty loss
and no less than $10,000 for debris removal of pollutants.

 

52

 

 

Boiler and Machinery Equipment Insurance: If required by Bank, such form of
coverage whether permanent or under the Builders Risk shall be in place at the
appropriate time during the Project period in order to include and insure "Hot
Testing" of the new equipment and systems for a minimum of thirty (30) days
prior to Project completion and occupancy. A Boiler and Machinery Equipment
policy shall remain in force after project completion throughout the term of the
Loan as part of the required coverages enumerated in Paragraph III. Amount of
insurance shall be in an amount equal to the replacement cost value of the
equipment, and shall include coverage for expediting permanent repairs and
permanent replacement. The deductible for any loss thereunder shall not exceed
$25,000 per occurrence.

 

Flood and Earthquake Insurance: If the flood determination performed by Bank
shows that the real property securing the referenced loan is located in a
Special Flood Hazard Area according to the Federal Emergency Management Agency,
flood insurance will be required under the National Flood Insurance Program
(NFIP) prior to closing in the amount required by Bank.

 

In addition to the flood insurance required under the NFIP, Bank requires that
buildings located in a special flood hazard area be insured through private
placement insurance in the amount required by Bank.

 

The following table shows the coverage amount available under NFIP by property
type:

 

Property Type  Amount Available Under NFIP        Single-Family Dwelling 
$250,000  2-4 Family Dwelling  $250,000  Other Residential  $250,000 
Nonresidential  $500,000 

 

NFIP insurance has to be purchased for each building, i.e., for an apartment
complex consisting of 5 separate structures, each structure must be separately
insured, however insurance cannot be written for more than replacement cost.

 

·Properties under Construction: For properties under construction, the NFIP
provides that a policy should be obtained on the proposed structure upon
commencement of the construction phase. Evidence of adequate flood insurance
must be furnished immediately upon issuance of the elevation certificate and
completion of the slab/foundation for the building.

 

·Residential Condominiums under Construction: A residential condo under
construction will have to be insured under the "other residential" coverage.
Once construction is complete and two units have been sold, the property must be
covered by a Residential Condominium Building Association Policy (RCBAP) with
maximum coverage of the lesser of $250,000 per unit, the total loan amount, or
replacement cost of the building. The conversion to the RCBAP should occur after
the issuance of the Certificate of Occupancy. Maximum deductible for the RCBAP
is $25,000.

 



53

 

 

A general assessment of the seismic risk level should be made. A Probable
Maximum Loss study conducted by a qualified engineer will provide an estimate of
direct earthquake insurance, if any, to be determined by Bank.

 

Delay-Loss of Earning and Rents Insurance: Throughout the Project construction
period until its completion, insurance against loss of earnings and rents as a
result of delay (when delay is caused by an insured peril under the Builder's
Risk Policy, Boiler and Machinery Policy and any other property insurance
covering the Project) written in an "all risks" form, either as an endorsement
to the insurance required under Paragraph I1(A), or under a separate policy, in
an amount sufficient (in the Bank's opinion) to cover mortgage payments for a
period of at least six months.

 

Workers Compensation Insurance: Workers Compensation insurance covering all
employees of the Borrower and its contractor and subcontractors for the Project
to the extent required by Statutory Law, including Other States Coverage. Policy
shall also provide Employer's Liability coverage for Bodily Injury by Accident-
$500,000 Each Accident.

 

Property Type  Amount Available Under NFIP        Single-Family Dwelling 
$250,000  2-4 Family Dwelling  $250,000  Other Residential  $250,000 
Nonresidential  $500,000 

 

NFIP insurance has to be purchased for each building, i.e., for an apartment
complex consisting of 5 separate structures, each structure must be separately
insured, however insurance cannot be written for more than replacement cost.

 

A general assessment of the seismic risk level should be made. A Probable
Maximum Loss study conducted by a qualified engineer will provide an estimate of
direct earthquake insurance, if any, to be determined by Bank.

 

Loss of Earning and Rents Insurance: Insurance against loss of earnings and
rents in an amount sufficient (in the Bank's opinion) to cover not less than 12
months' lost earnings and rents written in an "all risks" form, either as an
endorsement to the insurance required under Paragraph III( A), or under a
separate policy.

 

Workers Compensation Insurance: Workers Compensation insurance covering all
employees of the Borrower, or any contractor employed to run or maintain the
facility to the extent required by Statutory Law, including Other States
Coverage. Policy shall also provide Employer's Liability coverage for:

 

Bodily Injury by Accident - $500,000 Each Accident

 

Bodily Injury by Disease - $500,000 Policy Limit

 

Bodily Injury by Disease - $500,000 Each Employee

 

54

 

 

The Borrower shall require any contractor hired to manage or maintain the
facility to provide evidence of Workers Compensation coverage to Borrower in
such form and with such limits deemed acceptable to Borrower.

 

Liability Insurance:

 

·Commercial General Liability: An Insurance Service Office industry standard or
equivalent Commercial General Liability insurance policy, including contractual
liability, with limits of liability for bodily injury and property damage of at
least $1,000,000 per occurrence and $2,000,000 annual aggregate, with Regions
Bank as an additional insured.

 

·Automobile Liability: An Automobile Liability insurance policy with limits of
liability for bodily injury and property damage of at least $1,000,000 per
accident.

 

·Umbrella Liability: Umbrella Liability insurance in the minimum amount of
$5,000,000 for each occurrence and aggregate combined single limit for all
liability, with a $10,000 self-insured retention for exposure not covered in
underlying primary policies. The Umbrella Liability policy shall name in its
underlying schedule the policies of Commercial General Liability, Automobile
Liability and Employer's Liability

 

Commercial Blanket Employee Dishonesty: A Commercial Blanket Bond covering all
employees of the Borrower, including its officers, and the individual owner of
the insured business entity, whether a joint-venture, partnership,
proprietorship or incorporated entity, against loss as a result of their
dishonesty. Policy limit shall be in an amount of at least $100,000, subject to
a deductible of no more than $10,000 per occurrence.

 

Terrorism Insurance: Terrorism insurance should be obtained if the Project is
judged to be at high risk from terrorist attacks. The requirement for terrorism
insurance shall be within Bank's discretion.

 



55

